Exhibit 10.21
 

--------------------------------------------------------------------------------

 
CDN $250,000,000
 
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
 
Dated as of January 25, 2006
 
among
 
KIMCO NORTH TRUST I,
KIMCO NORTH TRUST II,
KIMCO NORTH TRUST III,
KIMCO NORTH LOAN TRUST IV,
KIMCO NORTH TRUST V,
KIMCO NORTH TRUST VI,
as Borrowers,
 
The Other Borrowers
from Time to Time Parties Hereto,
 
The Several Lenders
from Time to Time Parties Hereto,
 
ROYAL BANK OF CANADA,
as Issuing Lender,
 
THE BANK OF NOVA SCOTIA
and
CANADIAN IMPERIAL BANK OF COMMERCE,
as Syndication Agents,
 
BANK OF AMERICA, N.A.,
as Documentation Agent,
 
ROYAL BANK OF CANADA,
as Administrative Agent,
and
KIMCO REALTY CORPORATION,
as a Guarantor and
for the Other Limited Purposes Set Forth Herein
 

--------------------------------------------------------------------------------

 
RBC CAPITAL MARKETS,
as Bookrunner and Lead Arranger
 

--------------------------------------------------------------------------------

 
119

--------------------------------------------------------------------------------


 
ARTICLE I          DEFINITIONS
126
 
 
 
 
          SECTION 1.1
 
Defined Terms
126
 
 
 
 
          SECTION 1.2
 
Other Definitional Provisions; Interpretation
149
 
 
 
 
          SECTION 1.3
 
Accounting Terms; GAAP
150
 
 
 
 
ARTICLE II          THE LOANS
150
 
 
 
 
          SECTION 2.1
 
Several Borrowers and Loans
150
 
 
 
 
          SECTION 2.2
 
Loans; Etc.
150
 
 
 
 
          SECTION 2.3
 
Optional and Mandatory Prepayments
153
 
 
 
 
          SECTION 2.4
 
Conversion and Continuation Options
154
 
 
 
 
          SECTION 2.5
 
Fees
155
 
 
 
 
          SECTION 2.6
 
Interest Rates and Payment Dates
155
 
 
 
 
          SECTION 2.7
 
Computation of Interest and Fees
156
 
 
 
 
          SECTION 2.8
 
Inability to Determine Interest Rate
157
 
 
 
 
          SECTION 2.9
 
Pro Rata Treatment and Payments
157
 
 
 
 
          SECTION 2.10
 
Illegality
158
 
 
 
 
          SECTION 2.11
 
Requirements of Law
159
 
 
 
 
          SECTION 2.12
 
Taxes
161
 
 
 
 
          SECTION 2.13
 
Indemnity
163
 
 
 
 
          SECTION 2.14
 
Change of Lending Office
163
 
 
 
 
          SECTION 2.15
 
Replacement of Lenders under Certain Circumstances
163
 
 
 
 
          SECTION 2.16
 
Additional Borrowers; Kimco as Authorized Exclusive Agent
164
 
 
 
 
          SECTION 2.17
 
 [Intentionally Omitted.]
166
 
 
 
 
          SECTION 2.18
 
Identity of Lenders; Funding of Loans
166
 
 
 
 
ARTICLE III          LETTERS OF CREDIT
166
 
 
 
 
          SECTION 3.1
 
L/C Commitment
166
 
 
 
 
          SECTION 3.2
 
Procedure for Issuance of Letters of Credit
167
 
 
 
 
          SECTION 3.3
 
Fees and Other Charges
167
 
 
 
 
          SECTION 3.4
 
L/C Participations
168
 
 
 
 
          SECTION 3.5
 
Reimbursement Obligation of the Borrowers
169
 
 
 
 
          SECTION 3.6
 
Obligations Absolute
169
 
 
 
 
          SECTION 3.7
 
Letter of Credit Payments
170

 
120

--------------------------------------------------------------------------------


 
          SECTION 3.8
 
Applications
171
 
 
 
 
          SECTION 3.9
 
Replacement of the Issuing Lender; Alternate Issuing Lender
171
 
 
 
 
ARTICLE IV          REPRESENTATIONS AND WARRANTIES
171
 
 
 
 
          SECTION 4.1
 
Financial Condition
172
 
 
 
 
          SECTION 4.2
 
No Change
172
 
 
 
 
          SECTION 4.3
 
Corporate Existence; Compliance with Law
172
 
 
 
 
          SECTION 4.4
 
Corporate Power; Authorization; Enforceable Obligations
173
 
 
 
 
          SECTION 4.5
 
No Legal Bar
173
 
 
 
 
          SECTION 4.6
 
No Material Litigation
174
 
 
 
 
          SECTION 4.7
 
No Default
174
 
 
 
 
          SECTION 4.8
 
Ownership of Property
174
 
 
 
 
          SECTION 4.9
 
Intellectual Property
174
 
 
 
 
          SECTION 4.10
 
No Burdensome Restrictions; Disclosure
174
 
 
 
 
          SECTION 4.11
 
Taxes
175
 
 
 
 
          SECTION 4.12
 
Federal Regulations
175
 
 
 
 
          SECTION 4.13
 
ERISA
175
 
 
 
 
          SECTION 4.14
 
Investment Company Act; Other Regulations
176
 
 
 
 
          SECTION 4.15
 
 [Intentionally Omitted.]
176
 
 
 
 
          SECTION 4.16
 
Purpose
176
 
 
 
 
          SECTION 4.17
 
Environmental Matters
176
 
 
 
 
          SECTION 4.18
 
Insurance
177
 
 
 
 
          SECTION 4.19
 
Condition of Properties
177
 
 
 
 
          SECTION 4.20
 
Benefit of Loans
178
 
 
 
 
          SECTION 4.21
 
REIT Status
178
 
 
 
 
          SECTION 4.22
 
Solvency
178
 
 
 
 
ARTICLE V          CONDITIONS
178
 
 
 
 
          SECTION 5.1
 
Conditions to Effectiveness / Effective Date
178
 
 
 
 
          SECTION 5.2
 
Conditions to Each Extension of Credit
179
 
 
 
 
ARTICLE VI          AFFIRMATIVE COVENANTS
180
 
 
 
 
          SECTION 6.1
 
Financial Statements
180
 
 
 
 
          SECTION 6.2
 
Certificates; Other Information
181
 
 
 
 
          SECTION 6.3
 
Payment of Obligations
181

 
121

--------------------------------------------------------------------------------


 
          SECTION 6.4
 
Maintenance of Existence, etc
181
 
 
 
 
          SECTION 6.5
 
Maintenance of Property; Insurance
182
 
 
 
 
          SECTION 6.6
 
Inspection of Property; Books and Records; Discussions
182
 
 
 
 
          SECTION 6.7
 
Notices
182
 
 
 
 
          SECTION 6.8
 
Environmental Laws
183
 
 
 
 
          SECTION 6.9
 
Baseline Conditions
184
 
 
 
 
ARTICLE VII          NEGATIVE COVENANTS
184
 
 
 
 
          SECTION 7.1
 
Financial Covenants
184
 
 
 
 
          SECTION 7.2
 
Limitation on Certain Fundamental Changes
185
 
 
 
 
          SECTION 7.3
 
Limitation on Restricted Payments
186
 
 
 
 
          SECTION 7.4
 
Limitation on Investments, Loans and Advances
186
 
 
 
 
          SECTION 7.5
 
Limitation on Transactions with Affiliates
186
 
 
 
 
          SECTION 7.6
 
Limitation on Changes in Fiscal Year
187
 
 
 
 
          SECTION 7.7
 
Limitation on Lines of Business; Issuance of Commercial Paper; Creation of
Subsidiaries; Negative Pledges Swap Agreements
187
 
 
 
 
ARTICLE VIII        EVENTS OF DEFAULT
187
 
 
 
 
ARTICLE IX          THE AGENTS
192
 
 
 
 
          SECTION 9.1
 
The Agents
192
 
 
 
 
          SECTION 9.2
 
Indemnification
194
 
 
 
 
          SECTION 9.3
 
The Syndication Agents,  Documentation Agent, Lead Arranger, and Bookrunner
195
 
 
 
 
ARTICLE X          MISCELLANEOUS
195
 
 
 
 
          SECTION 10.1
 
Amendments and Waivers; Automatic Modifications
195
 
 
 
 
          SECTION 10.2
 
Notices
197
 
 
 
 
          SECTION 10.3
 
No Waiver; Cumulative Remedies
198
 
 
 
 
          SECTION 10.4
 
Survival of Representations and Warranties
198
 
 
 
 
          SECTION 10.5
 
Payment of Expenses and Taxes
198
 
 
 
 
          SECTION 10.6
 
Successors and Assigns
199
 
 
 
 
          SECTION 10.7
 
Disclosure
203
 
 
 
 
          SECTION 10.8
 
 [Intentionally Omitted.]
203
 
 
 
 
          SECTION 10.9
 
Extension of Maturity Date
203

 
122

--------------------------------------------------------------------------------


 
          SECTION 10.10
 
Subsidiary Guarantors; Release of Borrowers
203
 
 
 
 
          SECTION 10.11
 
Adjustments; Set-off
204
 
 
 
 
          SECTION 10.12
 
Counterparts
205
 
 
 
 
          SECTION 10.13
 
Severability
205
 
 
 
 
          SECTION 10.14
 
Integration
206
 
 
 
 
          SECTION 10.15
 
GOVERNING LAW
206
 
 
 
 
          SECTION 10.16
 
Submission to Jurisdiction; Waivers
206
 
 
 
 
          SECTION 10.17
 
Acknowledgments
206
 
 
 
 
          SECTION 10.18
 
WAIVERS OF JURY TRIAL
207
 
 
 
 
          SECTION 10.19
 
Confidentiality
207
 
 
 
 
          SECTION 10.20
 
Judgment Currency
208
 
 
 
 
ARTICLE XI          GUARANTEE BY KIMCO
209
 
 
 
 
          SECTION 11.1
 
Guarantee
209
 
 
 
 
          SECTION 11.2
 
Guaranteed Obligations Not Waived
209
 
 
 
 
          SECTION 11.3
 
Guarantee of Payment
209
 
 
 
 
          SECTION 11.4
 
No Discharge or Diminishment of Guarantee
210
 
 
 
 
          SECTION 11.5
 
Defenses Waived; Maturity of Guaranteed Obligations
210
 
 
 
 
          SECTION 11.6
 
Agreement to Pay; Subordination
211
 
 
 
 
          SECTION 11.7
 
Reinstatement
211
 
 
 
 
          SECTION 11.8
 
Information
212
 
 
 
 
          SECTION 11.9
 
Payments
212
 
 
 
 
EXHIBITS:
 
 
 
 
 
 
 
Exhibit A
--
     Form of Assignment and Assumption
 
Exhibit B-1
--
     Form of Revolving Credit Note
 
Exhibit C-1
--
     Form of Subsidiary Guarantee
 
Exhibit C-2
--
     Form of Subsidiary Joinder
 
Exhibit D
--
     Form of Opinion of Loan Party Counsel
 
Exhibit E-1
--
     Form of Closing Certificate of Borrowers
 
Exhibit E-2
--
     Form of Closing Certificate of Kimco
 
Exhibit F
--
     Form of Compliance Certificate
 
 
 
 
 
SCHEDULES:
 
 
 
 
 
 
 
Schedule 1.1A
--
     Lenders and Commitments as of Effective Date
 
Schedule 1.1B
--
     FFO Definition Variations
 

 
123

--------------------------------------------------------------------------------


 
Schedule 4.1
--
     Certain Financial Disclosure
 
Schedule 4.2
--
     Transaction(s) Referred to in Section 4.2
 
Schedule 4.19
--
     Condemnation Proceedings
 
Schedule 7.2
--
     Transaction(s) Referred to in Section 7.2
 
Schedule 10.10
--
     Subsidiary Guarantors
 

 
124

--------------------------------------------------------------------------------


 
                    SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
January 25, 2006, among KIMCO NORTH TRUST I, a New York trust (“Trust I”), KIMCO
NORTH TRUST II, a New York trust (“Trust II”), KIMCO NORTH TRUST III, a New York
trust (“Trust III”), KIMCO NORTH LOAN TRUST IV, a New York trust (“Trust IV”),
KIMCO NORTH TRUST V, a New York trust (“Trust V”), KIMCO NORTH TRUST VI, a New
York trust (“Trust VI”), the other entities from time to time parties to this
Agreement as borrowers hereunder (together with Trust I, Trust II, Trust III,
Trust IV, Trust V and Trust VI, collectively, the “Borrowers”), the several
banks, financial institutions and other entities from time to time parties to
this Agreement (collectively, the “Lenders”), the Issuing Lender party hereto,
THE BANK OF NOVA SCOTIA and CANADIAN IMPERIAL BANK OF COMMERCE, as Syndication
Agents (in such capacity, collectively, the “Syndication Agents”), BANK OF
AMERICA, N.A., as Documentation Agent (in such capacity, the “Documentation
Agent”), ROYAL BANK OF CANADA, as Administrative Agent for the Lenders hereunder
(in such capacity, the “Administrative Agent”), and KIMCO REALTY CORPORATION, a
Maryland corporation (“Kimco”), as a guarantor under Article XI, and for the
limited purposes set forth in Sections 2.15, 2.16, 5.1, 9.1(c), 9.1(d), 9.1(f),
10.1, 10.2, 10.6, 10.7, 10.10, 10.11(b), 10.12, 10.13, 10.14, 10.15, 10.16,
10.17, 10.18, 10.19 and 10.20, Articles IV, VI and VII and the last two
paragraphs of Article VIII, of this Agreement.
 
                    PRELIMINARY STATEMENTS:
 
                    (1)     Unless otherwise defined in these Preliminary
Statements, all capitalized terms used in these Preliminary Statements and
defined above or in Section 1.1 of this Agreement, are used herein as so
defined.
 
                    (2)     The parties hereto entered into the Credit
Agreement, dated as of September 21, 2004, among the Borrowers, the Lenders, the
Issuing Lender, The Bank of Nova Scotia and Bank of America, N.A., as
Syndication Agents thereunder, Canadian Imperial Bank of Commerce, as
Documentation Agent thereunder, the Administrative Agent and Kimco (the “2004
Credit Agreement”).
 
                    (3)     The parties hereto entered into the Amended and
Restated Credit Agreement, dated as of March 31, 2005 (the 2004 Credit
Agreement, as amended by such Amended and Restated Credit Agreement, the
“Original Credit Agreement”).
 
                    (4)     The Lenders have made Loans under (and as such term
is defined in) the Original Credit Agreement (the “Existing Loans”), and the
Borrowers have issued Revolving Credit Notes under (and as such term is defined
in) the Original Credit Agreement (the “Existing Notes”) to evidence the
Existing Loans.
 
                    (5)     The Borrowers have requested, and the Lenders have
agreed, to make certain amendments and modifications to the Original Credit
Agreement, including pursuant to the second paragraph of Section 10.1 of the
Original Credit Agreement.
 
                    (6)     Each Lender (or its Core Affiliate) is also a Core
Lender.
 
125

--------------------------------------------------------------------------------


 
                    (7)     The parties hereto desire to evidence the amendments
and modifications referred to above by amending and restating the Original
Credit Agreement. 
 
                    NOW, THEREFORE, the parties hereto agree that the Original
Credit Agreement shall, as of the Effective Date, be amended and restated in its
entirety as follows:
 
ARTICLE I
 
DEFINITIONS
 
                    SECTION 1.1     Defined Terms.
 
                              As used in this Agreement, the following terms
shall have the following meanings:
 
                              “ABR”: for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the greater of (a)
the Prime Rate in effect on such day, and (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1%.  For purposes hereof: “Prime Rate” shall
mean (i) with respect to a Schedule I Lender, the rate of interest per annum
publicly announced from time to time by RBC as its prime commercial lending rate
for Dollar loans in the U.S., and (ii) with respect to any Lender that is not a
Schedule I Lender, the rate of interest per annum publicly announced from time
to time by RBC as its prime commercial lending rate for Dollar loans in Canada,
each change in the Prime Rate being effective from and including the date such
change is publicly announced as being effective (the Prime Rate not being
intended to be the lowest rate of interest charged by RBC in connection with
extensions of credit to debtors); and “Federal Funds Effective Rate” shall mean,
for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York (rounded upward, if necessary, to the next 1/100th of
1%), or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the ABR shall be
determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist.  Any change in the ABR due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
 
                              “ABR Loans”: Revolving Credit Loans the rate of
interest applicable to which is based upon the ABR.
 
                              “Acceptable Jurisdiction”: a jurisdiction (other
than the United States) acceptable to the Administrative Agent in its sole
discretion, including, if requested by the Administrative
 
126

--------------------------------------------------------------------------------


 
Agent in its sole discretion, based on satisfactory advice received by it from
local counsel in such jurisdiction with respect to the procedure for enforcement
of a U.S. judgment in such jurisdiction, and the collection of such judgment
from assets located there.
 
                              “Adjusted Net Income”: for any period, as to Kimco
and the Consolidated Entities, Consolidated Net Income; provided that there
shall be excluded the income (or deficit) of any Person other than Kimco accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
Kimco or any of its Subsidiaries.
 
                              “Administrative Agent”: as defined in the
introductory paragraph hereof.
 
                              “Administrative Questionnaire”: as defined in
Section 10.6.
 
                              “Affiliate”: as to any Person, any other Person
which, directly or indirectly, is in Control of, is Controlled by, or is under
common control with, such Person. 
 
                              “Aggregate Outstanding Revolving Extensions of
Credit”: as to any Lender at any time, an amount equal to the sum of (a) the
aggregate Cdn Dollar Amount of all Revolving Credit Loans made by such Lender
then outstanding and (b) such Lender’s Commitment Percentage of the Cdn Dollar
Amount of the L/C Obligations then outstanding.
 
                              “Agreement”: this Second Amended and Restated
Credit Agreement.
 
                              “Alternate Issuing Lender”: as defined in Section
3.9(b)
 
                              “Applicable Margin”: with respect to each
Revolving Credit Loan at any date, the applicable percentage per annum set forth
below based upon the Status on such date:
 
 
 
Level I
Status
 
Level II
Status
 
Level III
Status
 
Level IV
Status
 
Level V
Status
 
Level VI
Status
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Eurodollar Loans, CDOR Loans and Money Market Loans
 
 
0.40
%
 
0.45
%
 
0.55
%
 
0.65
%
 
0.85
%
 
1.15
%
ABR Loans and Cdn Prime Loans
 
 
0
%
 
0
%
 
0
%
 
0
%
 
0
%
 
0.40
%

 
                              “Application”: an application, in such form as the
Issuing Lender may specify from time to time, requesting the Issuing Lender to
issue a Letter of Credit.
 
                              “Assignment and Assumption”: as defined in Section
10.6.
 
                              “Available Commitment”: as to any Lender, at any
time of determination, an amount equal to such Lender’s Commitment at such time
minus such Lender’s Aggregate Outstanding Revolving Extensions of Credit at such
time.
 
127

--------------------------------------------------------------------------------


 
                              “Baseline Conditions”: as to any Wholly Owned
Subsidiary, in connection with the incurrence by such Subsidiary of any
obligations in respect of the Revolving Credit Facility, that such Subsidiary
(a) at the time of determination can truthfully make each of the Baseline
Representations and Warranties in all material respects and (b) if such
Subsidiary is not organized under the laws of any state of the United States,
(x) shall be organized under the laws of an Acceptable Jurisdiction or (y) shall
have submitted for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
including for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof.
 
                              “Baseline Representations and Warranties”: as
defined in the first paragraph of Article IV.
 
                              “Board”: the Board of Governors of the Federal
Reserve System of the United States of America (or any successor).
 
                              “Borrower”: as defined in the introductory
paragraph hereof and such other Person who may become a substitute, replacement
or additional Borrower hereunder.
 
                              “Borrowing Date”: any Business Day specified in a
notice pursuant to Section 2.2(d) as a date on which any Borrower requests the
Lenders to make Revolving Credit Loans hereunder.
 
                              “Business Day”: a day other than a Saturday,
Sunday or other day on which commercial banks in Toronto, Canada, or New York
City are authorized or required by law to close, except that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market.
 
                              “Canadian Institution”: a banking institution
organized under the laws of Canada and having a U.S. Office through which such
institution will fund the Loans it makes hereunder.
 
                              “Canadian Office”: with respect to any Person, a
branch or other entity owned by such Person which branch or entity is located in
Canada and is an “authorized foreign bank” under the Income Tax Act (Canada).
 
                              “Capital Stock”: any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants or options to purchase any of the
foregoing.
 
                              “Cash Equivalents”: (i) securities denominated in
Dollars or any other currency of any Qualified Jurisdiction (any of the
foregoing, “Currency”), in any event issued or directly and fully guaranteed or
insured by the United States Government or any other Qualified Jurisdiction, as
applicable, or any agency or instrumentality of any of them, having maturities
of not more than one year from the date of acquisition, (ii) time deposits and
certificates of deposit denominated in Currency having maturities of not more
than one year from the date of
 
128

--------------------------------------------------------------------------------


 
acquisition of any Lender or of any domestic commercial bank the senior
long-term unsecured debt of which is rated at least A or the equivalent thereof
by S&P or A2 or the equivalent thereof by Moody’s and having capital and surplus
in excess of $500,000,000 (or the equivalent in the applicable Currency), (iii)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (i) and (ii) entered into with any
bank meeting the qualifications specified in clause (ii) above, (iv) commercial
paper denominated in Currency rated at least A-1 or the equivalent thereof by
S&P or P-1 or the equivalent thereof by Moody’s and in either case maturing
within 90 days after the date of acquisition and (v) investments in money market
funds that have assets in excess of $2,000,000,000 (or the equivalent in the
applicable Currency), are managed by recognized and responsible institutions and
invest all of their assets in (x) obligations of the types referred to in
clauses (i), (ii), (iii) and (iv) above and (y) commercial paper denominated in
Currency having at least the rating described in clause (iv) above and maturing
within 270 days after the date of acquisition.
 
                              “Cdn Dollar Amount”:  at any time:
 
                                        (i)     with respect to any Cdn
Dollar-Denominated Loan, the principal amount thereof then outstanding;
 
                                        (ii)     with respect to any
Dollar-Denominated Loan, the principal amount thereof then outstanding in
Dollars, converted to Cdn Dollars at the spot rate at which Dollars are offered
for sale against Cdn Dollars as shown on Reuters page FX, WRLD at the relevant
Rate Fixing Time;
 
                                        (iii)     with respect to any L/C
Obligations that are denominated in Cdn Dollars, the amount thereof then
outstanding;
 
                                        (iv)     with respect to any L/C
Obligations that are denominated in Dollars, the amount thereof then outstanding
in Dollars, converted to Cdn Dollars at the spot rate at which such Dollars are
offered for sale against Cdn Dollars as shown on Reuters page FX, WRLD at the
relevant Rate Fixing Time; and
 
                                        (v)     with respect to any other amount
due in Dollars under any Loan Document, the amount thereof then due in Dollars,
converted to Cdn Dollars at the spot rate at which Dollars are offered for sale
against Cdn Dollars as shown on Reuters page FX, WRLD at the relevant Rate
Fixing Time.
 
As used in this definition, “Rate Fixing Time” means (i) if a Cdn Dollar Amount
is being determined in connection with an extension of credit hereunder,
prepayment or other action requiring advance notice from any Borrower to the
Administrative Agent hereunder, a time determined by the Administrative Agent
within a reasonable time after it receives such notice, but in any event, either
on the day or on the day prior to the day, on which the relevant action is to be
taken or for which the relevant amount is to be determined, as the case may be,
and (ii) if a Cdn Dollar Amount is being determined in any other connection, a
time determined pursuant to the applicable provision of this Agreement, if any,
or by the Administrative Agent on the day on which the relevant action is to be
taken or for which the relevant amount is to be determined, as the case may be.
 
129

--------------------------------------------------------------------------------


 
                              “Cdn Dollar-Denominated Loan”:  a Loan that is
made as (or converted into) a Cdn Prime Loan or a CDOR Loan in accordance with a
Borrower’s applicable notice of borrowing or notice of conversion, as the case
may be, given with respect thereto.
 
                              “Cdn Dollars” and the symbol “C$”:  lawful
currency of Canada.
 
                              “Cdn Prime Loans”:  Revolving Credit Loans the
rate of interest applicable to which is based upon the Cdn Prime Rate.
 
                              “Cdn Prime Rate”:  on any day, the greater of: 
(a) the per annum rate of interest announced from time to time by RBC as its
reference rate then in effect for determining interest rates on C$ denominated
commercial loans in Canada and (b) the per annum rate of interest equal to the
sum of (i) the one-month CDOR Rate in effect on such day and (ii) 0.50% per
annum.
 
                              “CDOR Loans”:  Revolving Credit Loans the rate of
interest applicable to which is based upon the CDOR Rate.
 
                              “CDOR Rate”:  on any day, the per annum rate of
interest (as reasonably determined by the Administrative Agent in a manner and
amount identical to the Administrative Agent’s determination of such rate of
interest with respect to similarly situated loans and borrowers) which is (i)
with respect to any Schedule I Lender, the rate based on an average rate
applicable to C$ bankers’ acceptances for a term equivalent to the term of the
relevant requested Interest Period appearing on the “Reuters Screen CDOR Page”
(as defined in the International Swap Dealer Association, Inc. definitions, as
modified and amended from time to time) as of 10:00 A.M., Toronto time, on such
date, or if such date is not a Business Day, then on the immediately preceding
Business Day; provided, however, that if such rates are not available (and for
any Interest Period of less than one (1) month), the CDOR Rate for any day shall
be calculated as the discount rate quoted by RBC for its own bankers’
acceptances for the applicable period as of 10:00 A.M. Toronto time on such day,
or if said day is not a Business Day, then on the immediately preceding Business
Day and (ii) with respect to any Lender that is not a Schedule I Lender, the
rate which is the arithmetic average of the most favorable actual discount rates
applicable to bankers’ acceptances quoted by the Reference Banks to the
Administrative Agent for the applicable period as of 10:00 A.M. Toronto time on
such day, or if said day is not a Business Day, then on the immediately
preceding Business Day, but not exceeding the CDOR Rate as determined pursuant
to clause (i) above plus 0.05% per annum.  For purposes of this definition, the
“Reference Banks” shall be JPMorgan Chase Bank, N.A., Toronto Branch, and Bank
of America, N.A., Canadian Branch.
 
                              “CDOR Tranche”: the collective reference to CDOR
Loans the then current Interest Periods with respect to all of which begin on
the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
 
                              “Change in Control”: (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of Capital Stock representing more than 35% of the aggregate
 
130

--------------------------------------------------------------------------------


 
ordinary voting power represented by the issued and outstanding Capital Stock of
Kimco; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of Kimco by Persons who were neither (i) nominated by the
board of directors of Kimco nor (ii) appointed by directors so nominated; or (c)
the acquisition of direct or indirect Control of Kimco by any Person or group.
 
                              “Code”: the Internal Revenue Code of 1986, as
amended from time to time.
 
                              “Commitment”: as to any Lender, the obligation of
such Lender (if any) to make Revolving Credit Loans to and/or issue or
participate in Letters of Credit issued on behalf of a Borrower hereunder in an
aggregate principal and/or face amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 1.1A, as such
amount may be changed from time to time in accordance with the provisions of
this Agreement.  The aggregate amount of the Lenders’ Commitments as of the
Effective Date is C$250,000,000.
 
                              “Commitment Percentage”: as to any Lender at any
time, the percentage which such Lender’s Commitment then constitutes of the
aggregate Commitments of all Lenders (or, at any time after the Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Credit Loans then outstanding and
participations in respect of Letters of Credit constitutes of the aggregate
principal amount of the Revolving Credit Loans of all Lenders then outstanding
and all participations in respect of all Letters of Credit (for purposes of this
definition, treating the Issuing Lender as if it were a L/C Participant)).
 
                              “Commitment Period”: the period from and including
March 31, 2005 to but not including the Termination Date.
 
                              “Commonly Controlled Entity”: an entity, whether
or not incorporated, which is under common control with Kimco within the meaning
of Section 4001 of ERISA or is part of a group which includes Kimco and which is
treated as a single employer under Section 414 of the Code.
 
                              “Confidential Memorandum”: the Confidential
Information Memorandum, dated June, 2005, with respect to Kimco and the
revolving credit facility under the Core US Credit Agreement.
 
                              “Consolidated Entities”: as of any date of
determination, any entities whose financial results are consolidated with those
of Kimco in accordance with GAAP.
 
                              “Consolidated Net Income”: for any period, net
income (or loss) of Kimco and the Consolidated Entities for such period
determined on a consolidated basis in accordance with GAAP.
 
                              “Contractual Obligation”: as to any Person, any
provision of any security issued by such Person or of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.
 
131

--------------------------------------------------------------------------------


 
                              “Control”: the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
                              “Core Affiliate”: as defined in the second
paragraph of Section 10.1
 
                              “Core Lenders”: as defined in the definition of
the term “Core US Credit Agreement.”
 
                              “Core US Credit Agreement”: the Amended and
Restated Credit Agreement dated as of July 26, 2005 among Kimco, the
Subsidiaries of Kimco from time to time parties thereto, the several banks,
financial institutions and other entities from time to time parties thereto
(collectively, the “Core Lenders”), the Issuing Lender party thereto, Wachovia
Bank, National Association and The Bank of Nova Scotia, New York Agency, as
Syndication Agents, UBS Loan Finance LLC and Wells Fargo Bank National
Association, as Documentation Agents, the Managing Agents parties thereto, the
Co-Agents parties thereto, and JPMorgan Chase Bank, N.A., as administrative
agent for the Core Lenders thereunder (including any credit, loan or similar
agreement that at any time, succeeds to or replaces, substitutes, refunds,
renews or refinances any of the Indebtedness thereunder and thereby becomes
Kimco’s core corporate credit facility).
 
                              “Currency”: as defined in the definition of the
term “Cash Equivalents”.
 
                              “Default”: any of the events specified in Article
VIII, whether or not any requirement for the giving of notice, the lapse of
time, or both, or any other condition, has been satisfied.
 
                              “Designated Event of Default”:  any Event of
Default specified in any of paragraphs (a), (f), (h), (i) or (l) of Article VIII
or clauses (i) or (ii) of paragraph (e) of Article VIII.
 
                              “Documentation Agent”:  as defined in the
introductory paragraph hereof.
 
                              “Dollar-Denominated Loan”:  a Loan that is made as
(or converted into) a Eurodollar Loan, an ABR Loan or a Money Market Loan in
accordance with a Borrower’s applicable notice of borrowing or notice of
conversion, as the case may be, given with respect thereto.
 
                              “Dollar Equivalent”: on any date of determination,
(a) with respect to any amount in Dollars, such amount, and (b) with respect to
any amount in a Currency other than Dollars, the equivalent in Dollars of such
amount, as reasonably determined by Kimco.
 
                              “Dollars” and the symbol “$”:  lawful currency of
the United States of America.
 
                              “EBITDA”: for any Person, the consolidated net
income of such Person and its Subsidiaries before income taxes, interest,
depreciation, amortization, gains or losses on sales of operating real estate
and marketable securities, any provisional benefit for income taxes, noncash
 
132

--------------------------------------------------------------------------------


 
impairment charges, and gains or losses on extraordinary items in accordance
with GAAP and gains or losses on early extinguishment of debt.
 
                              “Effective Date”: the date on which the conditions
set forth in Section 5.1 shall be satisfied (or waived in accordance with
Section 10.1).
 
                              “Eligible Assignee”: a Canadian Institution or a
U.S. Institution.
 
                              “Environmental Laws”: any and all foreign,
Federal, state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect, in each case to
the extent the foregoing are applicable to Kimco, any Entity or any of their
respective assets or properties.
 
                              “Entity”: as of any date of determination, any
Consolidated Entity or Unconsolidated Entity.
 
                              “ERISA”: the Employee Retirement Income Security
Act of 1974, as amended from time to time.
 
                              “Eurodollar Loans”: Revolving Credit Loans, the
rate of interest applicable to which is based upon the Eurodollar Rate.
 
                              “Eurodollar Rate”: with respect to any Eurodollar
Loan for any Interest Period, the rate appearing on Page 3750 of the Dow Jones
Market Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “Eurodollar
Rate” with respect to such Eurodollar Loan for such Interest Period shall be the
rate at which Dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the bank
serving as Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
 
                              “Eurodollar Tranche”: the collective reference to
Eurodollar Loans the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).
 
                              “Event of Default”: any of the events specified in
Article VIII, provided that any requirement for the giving of notice, the lapse
of time, or both, or any other condition, has been satisfied.
 
                              “Existing Loans”: as defined in Preliminary
Statement (3) hereto.
 
133

--------------------------------------------------------------------------------


 
                              “Existing Notes”: as defined in Preliminary
Statement (3) hereto.
 
                              “Extended Maturity Date”:  as defined in Section
10.9.
 
                              “Facility Fee Rate”: the applicable percentage per
annum set forth below based upon the Status on the date of the relevant facility
fee payment:
 
Level I
Status
 
Level II
Status
 
Level III
Status
 
Level IV
Status
 
Level V
Status
 
Level VI
Status
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
0.125%
 
 
0.125
%
 
0.15
%
 
0.20
%
 
0.25
%
 
0.25
%

 
                              “Federal Funds Effective Rate”: as defined in the
definition of the term “ABR”.
 
                              “Fee Letters”: the three letters dated June 16,
2004, February 22, 2005 and September 23, 2005, respectively, among Kimco and
RBC regarding certain fees payable in connection with the Revolving Credit
Facility.
 
                              “FFO”: funds from operations, as calculated based
upon the NAREIT definition in effect on the date of said calculation or in a
manner consistent with Kimco’s prior reporting (with any variation from the
NAREIT definition being specified in Schedule 1.1B).
 
                              “Final Date”: as defined in Section 2.11(d).
 
                              “Financing Lease”: any lease of property, real or
personal, the obligations of the lessee in respect of which are required in
accordance with GAAP to be capitalized on a balance sheet of such lessee.
 
                              “GAAP”: generally accepted accounting principles
in the United States of America.
 
                              “Governmental Authority”: any nation or
government, any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
                              “Gross Asset Value”: as of any relevant date, an
amount equal to the sum, without duplication, of (a) Total Adjusted EBITDA,
calculated with respect to the most recent Test Period ended on or before such
date annualized and capitalized at 8.25%, plus (b) Unrestricted Cash and Cash
Equivalents of Kimco and the Consolidated Entities as of such date, plus (c) the
sum of the following items of Kimco and the Consolidated Entities: (i) land and
development projects as of such date valued at “cost”, (ii) mezzanine and
mortgage loan receivables valued at the lower of cost or market at such date and
marketable securities at the value reflected in the consolidated financial
statements of Kimco as of such date, plus (d) Kimco’s investments in and
advances to the Noncontrolled Entities valued at the lower of cost or market at
such date, provided that the items described in clauses (c) and (d) shall not be
taken into account to the extent that the amounts thereof exceed, in the
aggregate, 35% of Gross Asset Value, plus (e) 100% of the bona fide purchase
price of Identified Properties as of such date, and provided, further, that not
more than 25% in the aggregate of items comprising Gross Asset Value shall be
 
134

--------------------------------------------------------------------------------


 
attributable to assets located outside of the United States or to assets owned
by Entities not organized in and having principal offices in the United States.
 
                              “Guarantee Obligation”: as to any Person (the
“guaranteeing person”), any obligation (determined without duplication) of (a)
the guaranteeing person or (b) another Person (including any bank under any
letter of credit) to induce the creation of which the guaranteeing person has
issued a reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation); provided that in all events (and regardless of the
existence of a stated liability amount), the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Kimco in good faith.
 
                              “Guarantor”: at any particular time, (a) Kimco
and/or (b) each Subsidiary that is a party to a Subsidiary Guarantee at such
time.
 
                              “Identified Property”: as of any time, Properties
acquired during the most recent Test Period.
 
                              “Income REIT”: Kimco Income Operating Partnership,
L.P., a Delaware limited partnership.
 
                              “Indebtedness”: of any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), to the extent
such obligations constitute indebtedness for the purposes of GAAP, (c) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (d) all obligations of such Person under Financing Leases,
(e) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, (f) all Guarantee Obligations of such Person,
(g) reimbursement obligations for letters of credit and other contingent
liabilities,  (h) all liabilities secured by any Lien on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof, and (i) the net
 
135

--------------------------------------------------------------------------------


 
obligations (contingent or otherwise) of such Person at such date under interest
rate hedging agreements.
 
                              “Insolvency”: with respect to any Multiemployer
Plan, the condition that such Plan is insolvent within the meaning of Section
4245 of ERISA.
 
                              “Insolvent”: pertaining to a condition of
Insolvency.
 
                              “Intellectual Property”: as defined in Section
4.9.
 
                              “Interest Payment Date”: (a) as to any ABR Loan or
Cdn Prime Loan, the last day of each calendar month to occur while such ABR Loan
or Cdn Prime Loan is outstanding and the Termination Date, (b) as to any
Eurodollar Loan or CDOR Loan, the last day of the Interest Period with respect
thereto and, in the case of a Eurodollar Loan or CDOR Loan with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three (3) months’ duration
after the first day of such Interest Period, and (c) as to any Money Market
Loan, the Money Market Loan Maturity Date applicable thereto.
 
                              “Interest Period”:  with respect to any Eurodollar
Loan or CDOR Loan:
 
                                        (i)     initially, the period commencing
on the borrowing or conversion date, as the case may be, with respect to such
Eurodollar Loan or CDOR Loan, as the case may be, and ending one (1), two (2),
three (3) or six (6) months (or, with respect to a CDOR Loan, seven (7) days, or
such other period less than one (1) month but greater than seven (7) days
acceptable to the Administrative Agent in its sole discretion) thereafter, as
selected by a Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and
 
                                        (ii)     thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan or CDOR Loan, as the case may be, and ending one (1), two
(2), three (3) or six (6) months (or, with respect to a CDOR Loan, such period
less than one (1) month in accordance with clause (i) above) thereafter, as
selected by a Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto;
 
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
                    (1)     if any Interest Period pertaining to a Eurodollar
Loan or CDOR Loan would otherwise end on a day that is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;
 
                    (2)     any Interest Period pertaining to a Eurodollar Loan
or CDOR Loan that begins on the last Business Day of a calendar month (or on a
day for which there is no numerically
 
136

--------------------------------------------------------------------------------


 
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and
 
                    (3)     in no event shall any Interest Period end on a day
subsequent to the Termination Date.
 
                              “Investment Entity”: as to any Person, a
corporation, limited liability company, partnership or other entity in which
Kimco has a direct or indirect interest, but which is not a Subsidiary.
 
                              “ISP”: the International Standby Practices (1998),
International Chamber of Commerce Publication No. 590, and, if acceptable to the
Issuing Lender in its sole discretion, as the same may be amended or revised
from time to time.
 
                              “Issuing Lender”: RBC, in its capacity as issuer
of any Letter of Credit, and any Alternate Issuing Lender appointed pursuant to
Section 3.9(b).  The Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
 
                              “Kimco”: as defined in the introductory paragraph
hereof.
 
                              “L/C Commitment”: C$30,000,000 (which is included
in, and is not additional to, the aggregate amount of the Lenders’ Commitments).
 
                              “L/C Fee Payment Date”: with respect to each
Letter of Credit, the last Business Day of each March, June, September and
December to occur while such Letter of Credit is outstanding.
 
                              “L/C Fee Rate”: with respect to each Letter of
Credit at any date, the applicable percentage per annum set forth below based
upon the Status on such date:
 
Level I
Status
 
Level II
Status
 
Level III
Status
 
Level IV
Status
 
Level V
Status
 
Level VI
Status
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
0.40%
 
 
0.45
%
 
0.55
%
 
0.65
%
 
0.85
%
 
1.15
%

 
                              “L/C Obligations”: at any time, an amount equal to
the sum of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to Section
3.5(a).
 
                              “L/C Participants”: the collective reference to
all the Lenders other than the Issuing Lender.
 
                              “Lender Party”: each of the Administrative Agent,
the Issuing Lender and the Lenders.
 
137

--------------------------------------------------------------------------------


 
                              “Lenders”: as defined in the introductory
paragraph hereof.
 
                              “Letters of Credit”: as defined in Section 3.1(a).
 
                              “Lien”: any mortgage, pledge, hypothecation,
assignment (including any collateral assignment but excluding any assignment of
an asset made in lieu of a sale thereof where the assignor is paid the fair
market value of such asset by the assignee and the assignee assumes all of the
rights and obligations attributable to ownership of such asset), deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease having substantially the
same economic effect as any of the foregoing).
 
                              “Loan”: each loan made by the Lenders to any
Borrower pursuant to this Agreement or the Original Credit Agreement.
 
                              “Loan Documents”: this Agreement, any Note, any
Application, any Subsidiary Guarantee, any Subsidiary Joinder and the Fee
Letters, and any instrument or agreement waiving, amending, or supplementing any
Loan Document.
 
                              “Loan Parties”: as of any applicable date of
determination, (a) Kimco, (b) each applicable Borrower and (c) each applicable
Subsidiary Guarantor.
 
                              “Majority Lenders”: at any date, the holders of at
least 51% of the sum of the aggregate unpaid principal amount of the Revolving
Credit Loans and the L/C Obligations; provided that if such sum is zero, then
the Majority Lenders shall be the holders of at least 51% of the sum of the
aggregate Commitments.
 
                              “Material Adverse Effect”: a material adverse
effect on (a) the business, operations, property, condition (financial or
otherwise) or prospects of Kimco and its Subsidiaries taken as a whole, (b) the
ability of Kimco to perform its obligations under the Loan Documents or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder.
 
                              “Materials of Environmental Concern”: any gasoline
or petroleum (including crude oil or any fraction thereof) or petroleum products
or any hazardous or toxic substances, materials or wastes, defined or regulated
as such in or under any Environmental Law, including asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
 
                              “Maturity Date”: (i) March 31, 2008, or (ii) if
the term of the Revolving Credit Facility is extended pursuant to Section 10.9,
the Extended Maturity Date; provided that references hereunder to the Maturity
Date shall be to the Maturity Date specified in clause (i) unless and until
extended in accordance with said Section 10.9.
 
                              “Money Market Loan Maturity Date”: with respect to
any Money Market Loan, the maturity date requested by the applicable Borrower in
connection therewith (which date shall
 
138

--------------------------------------------------------------------------------


 
in no event be later than the earlier of (a) 29 days after the Borrowing Date
thereof or (b) the Termination Date).
 
                              “Money Market Loans”: Revolving Credit Loans the
rate of interest applicable to which is based upon the Money Market Rate.
 
                              “Money Market Rate”: with respect to any proposed
Money Market Loan, the quoted rate per annum obtained by the Administrative
Agent with respect thereto, and accepted by each Lender, in its sole discretion,
no later than 10:00 A.M., New York City time, on the requested Borrowing Date.
 
                              “Money Market Tranche”: the collective reference
to Money Market Loans having the same Borrowing Date and Money Market Loan
Maturity Date.
 
                              “Moody’s”: Moody’s Investors Service, Inc.
 
                              “Multiemployer Plan”: a Plan which is a
multiemployer plan as defined in Section 4001(a)(3) of ERISA.
 
                              “NAREIT”: The National Association of Real Estate
Investment Trusts.
 
                              “Net Worth”: at any date of determination, an
amount equal to (a) Gross Asset Value as of such date minus (b) Total
Indebtedness as of such date.
 
                              “Noncontrolled Entity”: any of the following
Unconsolidated Entities: (i) the Income REIT, Kimco Retail Opportunity
Portfolio, LLC, or  “Rio Can/Canadian Ventures”, (ii) any entity in which the
only investment by Kimco or any Affiliate thereof consists of preferred stock or
securities of another entity having characteristics analogous to those of
preferred stock, or (iii) any entity as to which Kimco (together with its
Affiliates) does not have the power to direct the acquisition, financing,
disposition and other major decisions regarding property owned by such entity.
 
                              “Non-Excluded Taxes”: as defined in Section
2.12(a).
 
                              “Non-Recourse Indebtedness”: Indebtedness the
documentation with respect to which expressly provides that (a) the lender(s)
thereunder (and any agent for such lender(s)) may not seek a money judgment
against the Person issuing such Indebtedness or (b) recourse for payment in
respect of such Indebtedness is limited to those assets or Capital Stock of the
Person issuing such Indebtedness which secure such Indebtedness (except in the
case of customary indemnities or customary potential recourse carve-outs
contained in such documentation, provided that if a claim is made in connection
with such indemnities or potential recourse carve-outs, such claim shall not
constitute Non-Recourse Indebtedness for the purposes of this Agreement);
provided that, notwithstanding the foregoing, any Indebtedness which would
otherwise constitute Recourse Indebtedness (or which would not constitute
Non-Recourse Indebtedness hereunder), shall be included as Non-Recourse
Indebtedness for all purposes hereunder if and to the extent such Indebtedness
is not recourse (either contractually or by operation of law) to Kimco (except
in the case of customary indemnities or customary potential recourse carve-outs
contained in the applicable documentation, provided that if a claim is made
 
139

--------------------------------------------------------------------------------


 
in connection with such indemnities or potential recourse carve-outs, such claim
shall not constitute Non-Recourse Indebtedness for the purposes of this
Agreement).
 
                              “Non-U.S.  Lender”: as defined in Section 2.12(b).
 
                              “Notes”: the collective reference to all the
Revolving Credit Notes.
 
                              “Obligated Property Owner”: as defined in the
definition of the term “Unencumbered Properties”.
 
                              “Obligations”: with respect to any Borrower, all
obligations, liabilities and Indebtedness of every nature of such Borrower from
time to time owing to any Lender, the Issuing Lender, or the Administrative
Agent, under or in connection with this Agreement or any other Loan Document, in
each case whether primary, secondary, direct, indirect, contingent, fixed or
otherwise, including all fees and disbursements of counsel to the Administrative
Agent, the Issuing Lender or the Lenders that are required to be paid by any
Borrower pursuant to the terms of this Agreement or any other Loan Document and
including interest accruing at the rate provided in the applicable Loan
Document, whether pre-judgment or post-judgment, and whether on or after the
commencement of any bankruptcy or insolvency proceeding, whether or not allowed
or allowable.
 
                              “Original Credit Agreement”: as defined in
Preliminary Statement (3) hereto.
 
                              “Ownership Percentage”: (i) in respect of a Wholly
Owned Subsidiary, 100%, and (ii) in respect of (A) any other Consolidated Entity
(other than a Wholly-Owned Subsidiary) or (B) an Unconsolidated Entity, Kimco’s
direct and indirect percentage interest in such entity determined in accordance
with GAAP.
 
                              “Participant”: as defined in Section 10.6.
 
                              “PBGC”: the Pension Benefit Guaranty Corporation
established pursuant to Subtitle A of Title IV of ERISA.
 
                              “Permitted Encumbrances”: (a) Liens imposed by law
for taxes (x) that are not yet due and delinquent, or (y) where (A) the validity
or amount thereof is being contested in good faith by appropriate proceedings,
(B) the Person responsible for such taxes is Kimco or a Wholly Owned Subsidiary
and has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (C) the failure to make payment pending such contest
could not reasonably be expected to have a Material Adverse Effect,
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days, except where
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Person responsible for the charges so secured
is Kimco or a Wholly Owned Subsidiary and has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest could not reasonably be expected to have a
Material Adverse Effect, (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations, (d) deposits to secure the
performance of bids, trade
 
140

--------------------------------------------------------------------------------


 
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business, and (e) easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of Kimco or of any Wholly Owned Subsidiary that has
any direct or indirect interest in any Unencumbered Property; provided that the
term “Permitted Encumbrances” shall not include any Lien securing Indebtedness.
 
                              “Person”: an individual, partnership, limited
liability company, corporation, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.
 
                              “Plan”: at a particular time, any employee benefit
plan which is covered by ERISA and in respect of which Kimco or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
                              “Prime Rate”: as defined in the definition of the
term “ABR”.
 
                              “Property”: real property owned by Kimco or any of
the Entities, or in which Kimco, any of the Consolidated Entities or any of the
Unconsolidated Entities has a leasehold interest.
 
                              “Property Gross Revenues”: with respect to any
Property, for any period, all gross income, revenues and consideration, of
whatever form or nature, received by or paid to or for the account or benefit of
the Person owning such Property, in each instance during such period, in
connection with the ownership, operation, leasing and occupancy of such
Property, including the following: (a) amounts received under leases, including
base rent, escalation, overage, additional, participation, percentage and
similar rentals, late charges and interest payments and amounts received on
account of maintenance or service charges, real estate taxes, assessments,
utilities, air conditioning and heating, insurance premiums and other
administrative, management, operating, leasing and maintenance expenses for such
property, but excluding until earned security deposits, prepaid rents and other
refundable receipts, (b) rents and receipts from licenses, concessions, vending
machines and similar items, (c) parking fees and rentals, (d) other fees,
charges or payments not denominated as rental of office, retail, storage,
parking or other space in such Property, and (e) payments received as
consideration, in whole or in part, for the cancellation, modification,
extension or renewal of leases; but in any event excluding the proceeds of any
financing or asset sales in respect of all or any portion of such Property.
 
                              “Property NOI”: with respect to any Property, for
any period, an amount equal to the excess, if any, of (a) Property Gross
Revenues in respect of such Property for such period over (b) Property Operating
Expenses in respect of such Property for such period.
 
                              “Property Operating Expenses”: with respect to any
Property, for any period, the sum of all expenses incurred during such period
with respect to the ownership, operation, leasing and occupancy of such Property
including the following: (a) real estate taxes; (b) special
 
141

--------------------------------------------------------------------------------


 
assessments or similar charges paid during such period; (c) personal property
taxes; (d) costs of utilities, air conditioning and heating; (e) maintenance and
repair costs of a non-capital nature; (f) operating expenses and fees; (g) wages
and salaries of on-site employees engaged in the operation and management of
such Property, including employer’s social security taxes and other taxes,
insurance benefits and the like, levied on or with respect to such wages or
salaries; (h) premiums payable for insurance carried on or with respect to such
Property; (i) advertising and promotion costs; (j) rental expense; and (k) in
the case of any Property owned or operated by an Investment Entity, any
obligation of Kimco or any of its Subsidiaries (contingent or otherwise) to
contribute funds to such Investment Entity. The following shall be excluded from
Property Operating Expenses: (1) foreign, U.S., state and local income taxes,
franchise taxes or other taxes based on income, (2) depreciation, amortization
and any other non-cash deduction for income tax purposes, (3) interest expenses
of the Person owning such Property, (4) property management fees payable to
Kimco or its Affiliates, and (5) any expenditures made for capital improvements
and the cost of leasing commissions.
 
                              “Qualified Jurisdiction”: at any time of
determination, any jurisdiction in which Kimco or any of its Subsidiaries is
doing business at such time the government of which jurisdiction is
internationally recognized at such time, including by the United States
Government.
 
                              “Rating Agencies”: the collective reference to S&P
and Moody’s.
 
                              “RBC”:  Royal Bank of Canada.
 
                              “Recourse Indebtedness”: any Indebtedness of any
Person, (A) to the extent that Kimco is liable for direct claims for payment of
such debt, or (B) to the extent that the payment of such debt is guaranteed by
Kimco or that Kimco otherwise stands as a surety or accommodation party for such
debt, or (C) as to which a Lien securing such debt has been placed against any
assets of Kimco (excluding from this clause (C) Non-Recourse Indebtedness of
Kimco).  (Any such Indebtedness shall not be treated as Recourse Indebtedness
solely because of customary potential recourse carveouts contained in
documentation, provided that if a claim is made in connection with such
potential recourse carve-outs, such claim shall constitute Recourse Indebtedness
for the purposes of this Agreement).
 
                              “Register”: as defined in Section 10.6.
 
                              “Regulation U”: Regulation U of the Board as in
effect from time to time.
 
                              “Reimbursement Obligation”: the obligation of any
Borrower to reimburse the Issuing Lender pursuant to Section 3.5(a) for amounts
drawn under Letters of Credit.
 
                              “Reorganization”: with respect to any
Multiemployer Plan, the condition that such plan is in reorganization within the
meaning of Section 4241 of ERISA.
 
                              “Reportable Event”: any of the events set forth in
Section 4043(b) of ERISA, other than those events as to which the thirty day
notice period is waived under Sections .13, .14, .16, .18, .19 or .20 of PBGC
Reg. § 2615.
 
142

--------------------------------------------------------------------------------


 
                              “Required Lenders”: at any time, the holders of at
least 66-2/3% of the aggregate Commitments, or, if the Commitments have been
terminated, of the aggregate unpaid principal amount of the Revolving Credit
Loans and L/C Obligations.
 
                              “Requirement of Law”: as to any Person, the
Certificate of Incorporation and By-Laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
                              “Responsible Officer”: with respect to any Person,
the chief executive officer and the president of such Person or, with respect to
financial matters, the chief financial officer or the treasurer of such Person.
 
                              “Revolving Credit Facility”: the revolving credit
facility established pursuant to this Agreement.
 
                              “Revolving Credit Loans”: as defined in Section
2.2(a)(i).
 
                              “Revolving Credit Note”: as defined in Section
2.2(b).
 
                              “S&P”: Standard & Poor’s Ratings Services.
 
                              “Schedule I Lender”: any Lender whose name appears
in Schedule I to the Bank Act (Canada).
 
                              “Single Employer Plan”: any Plan which is covered
by Title IV of ERISA, but which is not a Multiemployer Plan.
 
                              “Solvent”: as to any Person, that, as of any date
of determination, (a) the amount of the present fair saleable value of the
assets of such Person will, as of such date, exceed the amount of all
liabilities of such Person, contingent or otherwise, as of such date, as
determined in accordance with applicable U.S. federal and state laws (or
analogous applicable foreign laws) governing determinations of the insolvency of
debtors, (b) the present fair saleable value of the assets of such Person will,
as of such date, be greater than the amount that will be required to pay the
liability of such Person on its existing or anticipated debts as such debts
become absolute and matured, and (c) such Person will not have as of such date,
an unreasonably small amount of capital with which to conduct its business.
 
                              “Status”: as to Kimco, the existence of Level I
Status, Level II Status, Level III Status, Level IV Status, Level V Status or
Level VI Status, as the case may be.
 
                              As used in this definition:
 
                                        “Level I Status” exists at any date if,
at such date, Kimco has a long-term senior unsecured debt rating of A or better
by S&P and A2 or better by Moody’s;
 
143

--------------------------------------------------------------------------------


 
                                        “Level II Status” exists at any date if,
at such date, Level I Status does not exist and Kimco has a long-term senior
unsecured debt rating of A- or better by S&P and A3 or better by Moody’s;
 
                                        “Level III Status” exists at any date
if, at such date, neither Level I Status nor Level II Status exists and Kimco
has a long-term senior unsecured debt rating of BBB+ or better by S&P and Baa1
or better by Moody’s;
 
                                        “Level IV Status” exists at any date if,
at such date, neither Level I Status, Level II Status nor Level III Status
exists and Kimco has a long-term senior unsecured debt rating of BBB or better
by S&P and Baa2 or better by Moody’s;
 
                                        “Level V Status” exists at any date if,
at such date, neither Level I Status, Level II Status, Level III Status nor
Level IV Status exists and Kimco has a long-term senior unsecured debt rating of
BBB- or better by S&P and Baa3 or better by Moody’s; and
 
                                        “Level VI Status” exists at any date if,
at such date, none of Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status exists;
 
provided that (i) in the event of a “split” rating, the Applicable Margin,
Facility Fee Rate, and L/C Fee Rate shall be based upon the higher of the two
ratings, (ii) Kimco may, at its option, obtain a debt rating from a third
nationally-recognized rating agency, in which case the Applicable Margin,
Facility Fee Rate, and L/C Fee Rate shall be based on the lower of the two
highest ratings, at least one of which must be Moody’s or S&P, and (iii) if S&P
and/or Moody’s shall cease to issue ratings of debt securities of real estate
investment trusts generally, then the Administrative Agent and the Borrowers
shall negotiate in good faith to agree upon a substitute rating agency or
agencies (and to correlate the system of ratings of such substitute rating
agency with that of the rating agency for which it is substituting) and (a)
until such substitute rating agency or agencies are agreed upon, Status shall be
determined on the basis of the rating assigned by the other rating agency (or,
if both S&P and Moody’s shall have so ceased to issue such ratings, on the basis
of the Status in effect immediately prior thereto) and (b) after such substitute
rating agency or agencies are agreed upon, Status shall be determined on the
basis of the rating assigned by the other rating agency and such substitute
rating agency or the two substitute rating agencies, as the case may be.
 
                              “Subsidiary”: as to any Person, a corporation,
limited liability company, partnership or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, limited liability company, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a direct or indirect
Subsidiary or Subsidiaries of Kimco.
 
144

--------------------------------------------------------------------------------


 
                              “Subsidiary Guarantee”: each guarantee,
substantially in the form of Exhibit C-1, executed and delivered by a Subsidiary
Guarantor, in accordance with the terms of this Agreement.
 
                              “Subsidiary Guarantor”: as defined in Section
10.10(a).
 
                              “Subsidiary Joinder”: as defined in Section
2.16(a)(i).
 
                              “Swap Agreement”: any agreement with respect to
any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Kimco or any Affiliate thereof shall be a Swap Agreement. 
 
                              “Syndication Agents”:  as defined in the
introductory paragraph hereof.
 
                              “Termination Date”: the date that is the earliest
to occur of (a) the Maturity Date, (b)  the date on which the Commitments
hereunder shall be terminated or otherwise permanently reduced to zero pursuant
to this Agreement, or (c) the date on which the Loans shall become due and
payable hereunder by acceleration.
 
                              “Test Period”: a period of two (2) consecutive
fiscal quarters of Kimco.
 
                              “Total Adjusted EBITDA”: for any Test Period,
Total EBITDA for such period minus (without duplication) (i) replacement
reserves of $0.25 per square foot of gross leasable area per annum, pro-rated
for the applicable period, (ii) non-cash revenue for such period attributable to
straight-lining of rents, (iii) EBITDA for such period attributable to
Noncontrolled Entities, (iv) income for such period from mezzanine and mortgage
loan receivables, (v) dividend and interest income from marketable securities,
(vi) EBITDA for such period attributable to Identified Properties, and (vii)
Kimco’s and its Affiliates’ management fee income and other income (excluding
all items referred to in any other clause of this definition) for such period
not attributable to Properties, provided that the items referred to in this
clause (vii) shall be taken into account only to the extent that the amounts of
such items, in the aggregate, exceed 10% of Total EBITDA.
 
                              “Total Debt Service”: in respect of any Test
Period, interest expense plus scheduled principal debt amortization for Kimco
and the Consolidated Entities on the aggregate principal amount of their
respective Indebtedness (provided that (i) there shall be excluded optional
prepayments and balloon payments due at maturity, and (ii) in the case of any
Indebtedness that amortizes in annual installments, there shall be included in
the aggregate 50% of the amount of such annual installments payable during such
Test Period and 50% of the amount of such annual installments payable during the
two immediately succeeding fiscal quarters), plus preferred stock dividends paid
during such Test Period.
 
145

--------------------------------------------------------------------------------


 
                              “Total EBITDA”: for any period, Adjusted Net
Income of Kimco and the Consolidated Entities before income taxes, interest,
depreciation, amortization, gains or losses on sales of operating real estate
and marketable securities, any provision or benefit for income taxes, noncash
impairment charges, and gains or losses on extraordinary items in accordance
with GAAP and gains or losses on early extinguishment of debt, plus, without
duplication, EBITDA of Unconsolidated Entities.
 
                              “Total Indebtedness”: as of any date of
determination, all Indebtedness of Kimco, of its Wholly Owned Subsidiaries and
any other Consolidated Entities, outstanding at such date.
 
                              “Total Recourse Indebtedness”: as of any date of
determination, the aggregate principal amount of all Indebtedness of Kimco and
of the Consolidated Entities outstanding at such date (excluding Non-Recourse
Indebtedness and Indebtedness that is contractually subordinated to the
indebtedness of Kimco and its Affiliates under the Loan Documents).
 
                              “Total Secured Indebtedness”: as of any date of
determination, the aggregate of (i) Indebtedness of Kimco or of any of the
Consolidated Entities outstanding as of such date, secured by any asset of Kimco
or the Consolidated Entities, and (ii) all unsecured third party Indebtedness of
the Consolidated Entities to Persons other than Kimco or any Consolidated Entity
outstanding as of such date.
 
                              “Total Unsecured Interest Expense”: actual
interest expense (accrued, paid, or capitalized) on all unsecured debt of Kimco
and of the Consolidated Entities.
 
                              “Tranche”: any CDOR Tranche, Eurodollar Tranche or
Money Market Tranche.
 
                              “Transferee”: as defined in Section 10.7.
 
                              “Type”: as to any Revolving Credit Loan, its
nature as an ABR Loan, a Cdn Prime Loan, a CDOR Loan, a Eurodollar Loan or a
Money Market Loan.
 
                              “Unconsolidated Entity”: as of any date of
determination, a corporation, partnership, limited liability company, trust,
joint venture, or other business entity in which Kimco, directly or indirectly
through ownership of one or more intermediary entities, owns an equity interest
but that is not required in accordance with GAAP to be consolidated with Kimco
for financial reporting purposes.
 
                              “unencumbered”: with respect to any asset, as of
any date of determination, the circumstance that such asset on such date (a) is
not subject to any Liens or claims (including restrictions on transferability or
assignability) of any kind (excluding Permitted Encumbrances), (b) is not
subject to any agreement (including (i) any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such asset and (ii)
if applicable, the organizational documents of any Entity) which prohibits or
limits the ability of Kimco or any of the Entities to create, incur, assume or
suffer to exist any Lien upon, or convey, sell, lease, transfer or otherwise
dispose of, any assets or Capital Stock of Kimco or any of the Entities
(excluding any agreement which limits generally the amount of secured
Indebtedness which may be incurred by Kimco and the Entities) and (c) is not
subject to any agreement (including any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of
 
146

--------------------------------------------------------------------------------


 
such asset) which entitles any Person to the benefit of any Lien (other than
Permitted Encumbrances) on any assets or Capital Stock of Kimco or any of the
Entities, or would entitle any Person to the benefit of any Lien (other than
Permitted Encumbrances) on such assets or Capital Stock upon the occurrence of
any contingency (other than pursuant to an “equal and ratable” clause contained
in any agreement governing Indebtedness).
 
                              “Unencumbered Asset Value”: as of any date of
determination, an amount calculated with respect to the most recent Test Period
ended on or before such date, equal to the sum of (a) the Value of Unencumbered
Properties as of such date plus (b) the sum of (i) unencumbered mezzanine and
mortgage loan receivables (valued at the lower of cost or market as of such
date), (ii) unencumbered marketable securities (at the value reflected in the
consolidated financial statements of Kimco as of such date), provided that the
items described in this clause (ii) and in the preceding clause (i) shall not be
taken into account to the extent that the amounts of such items exceed, in the
aggregate, 15% of Unencumbered Asset Value, and (iii) unencumbered land and
development projects (valued at the lower of cost or market as of such date),
provided that the amount described in this clause (iii) shall not be taken into
account to the extent that it exceeds 10% of Unencumbered Asset Value, plus (c)
Unrestricted Cash and Cash Equivalents of Kimco and the Consolidated Entities as
of the last day of such period (which items shall be taken into account only to
the extent that the amounts thereof, in the aggregate, exceed $15,000,000), and
provided, further, that (i) not more than 15% in the aggregate of items
comprising Unencumbered Asset Value shall be attributable to assets located
outside of the United States or to assets owned by Entities not organized in and
having principal offices in the United States, and (ii) assets located in or
owned by Entities organized in any place other than the United States or an
Acceptable Jurisdiction shall not be included to any extent.
 
                              “Unencumbered Assets NOI”: for any period,
Unencumbered Property NOI plus, to the extent not in excess of 10% of
Unencumbered Assets NOI, the sum of dividend and interest income from
unencumbered marketable securities and unencumbered mezzanine and mortgage loan
receivables.
 
                              “Unencumbered Properties”: (i) Properties wholly
owned by Kimco or by a Wholly Owned Subsidiary (or in  which Kimco or a Wholly
Owned Subsidiary has a leasehold interest to the extent eligible pursuant to
clause (b) of the second sentence of the definition of the term “Unencumbered
Property NOI”), as to which Kimco has control, which Properties are unencumbered
(including freedom from restrictions, whether on the Property itself or the
entity holding such Property, on pledging such Property or the stock, limited
liability company interests, partnership interests, or other ownership interests
of any Person having an ownership interest in such Property as collateral or
selling such Property), and (ii) other unencumbered Properties as to which Kimco
or a Wholly Owned Subsidiary owns (directly or through the ownership of an
interest in a Consolidated Entity) a majority of the equity interests or has a
leasehold interest, as above, and has the power to direct acquisition,
disposition, financing, and other major property decisions (which shall not
include Properties owned by or through Noncontrolled Entities); provided that no
such Property shall be treated as an Unencumbered Property at any time during
which any Person (other than Kimco) having any direct or indirect ownership
interest in such Property (a “Property Owner”) has any Indebtedness or has any
obligation or liability, whether primary, secondary, direct, indirect, fixed,
contingent, or otherwise (including as a guarantor or other surety or
accommodation party, as the general
 
147

--------------------------------------------------------------------------------


 
partner of a partnership that has Recourse Indebtedness, under applicable law,
or otherwise) in respect of any Indebtedness (an “Obligated Property Owner”),
unless at such time each such Obligated Property Owner is a Wholly Owned
Subsidiary of Kimco and a Subsidiary Guarantor pursuant to an effective
Subsidiary Guarantee.
 
                              “Unencumbered Property NOI”: for any period,
Property NOI for such period of Unencumbered Properties owned by Kimco or a
Wholly Owned Subsidiary and the percentage equal to Kimco’s Ownership Percentage
interest in the applicable Property of Property NOI for such period of other
Unencumbered Properties, in each case net of (i) management fees of 3% of
revenues and (ii) replacement reserves of $0.25 per square foot per annum
(pro-rated for the applicable Test Period) of gross leasable area, from
Unencumbered Properties.  For the purpose of determining Unencumbered Property
NOI, (a) no property owned by any Noncontrolled Entity shall be included, and
(b) leasehold positions will be eligible if (i) with respect to the lease term,
either (x) more than 25 years remains in such lease term or (y) such lease term
is renewable in the sole discretion of Kimco for one or more successive periods
aggregating (together with the remaining current lease term) more than 25 years
so long as, in the case of this clause (y), periodic rent increases shall be at
levels comparable to those that are customarily applicable to leases having
initial terms in excess of 25 years, (ii) such leasehold position is
mortgageable and the terms of the lease include customary secured lender
protections (including that (A) the lessor shall notify any holder of a security
interest in such leasehold interest of the occurrence of any default by the
lessee under such lease and shall afford such holder the right to cure such
default, and (B) in the event that such lease is terminated, such holder shall
have the option to enter into a new lease having terms substantially identical
to those contained in the terminated lease), and (iii)the Unencumbered Property
NOI in respect of such leasehold positions included in any calculation of Value
of Unencumbered Properties for any Test Period shall not be taken into account
to the extent that it exceeds, in the aggregate, 20% of Unencumbered Property
NOI for such Test Period.
 
                              “Uniform Customs”: the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, and if acceptable to the Issuing Lender in its
sole discretion, as the same may be amended or revised from time to time.
 
                              “United States”: means the United States of
America, including the States and the District of Columbia, but excluding its
territories and possessions.
 
                              “Unrestricted Cash and Cash Equivalents”: as of
any date of determination, the sum of (a) the Dollar Equivalent of the aggregate
amount of Unrestricted cash then held by Kimco or any of the Consolidated
Entities and (b) the Dollar Equivalent of the aggregate amount of Unrestricted
Cash Equivalents (valued at the lower of cost and fair market value) then held
by Kimco or any of the Consolidated Entities.  As used in this definition,
“Unrestricted” means, with respect to any asset, the circumstance that such
asset is not subject to any Liens or claims of any kind in favor of any Person.
 
                              “Unsecured Debt”: all Indebtedness which is not
secured by a Lien on any income, Capital Stock, property or asset.
 
148

--------------------------------------------------------------------------------


 
                              “U.S.”: United States of America.
 
                              “U.S. Institution”: a banking institution
organized under the laws of the U.S. or a state thereof and having a Canadian
Office through which such institution will enter into this Agreement and will
fund the Loans it makes hereunder, which Loans are held as part of such
institution’s Canadian banking business.
 
                              “U.S. Office”:  with respect to any Person, such
Person’s (or its affiliate’s) office located in the U.S.
 
                              “Value of Unencumbered Properties”: for any
period, an amount equal to Unencumbered Property NOI for such period (less
Unencumbered Property NOI of Unencumbered Properties that are Identified
Properties) with respect to the most recent Test Period annualized and
capitalized at 8.25% (provided that such annualized and capitalized Unencumbered
Property NOI in respect of  Unencumbered Properties not wholly owned by Kimco or
a Wholly Owned Subsidiary shall not be taken into account to the extent that it
exceeds, in the aggregate, 20% of the total Value of Unencumbered Properties),
plus 100% of the bona fide purchase price of such Unencumbered Properties that
are Identified Properties.
 
                              “Wholly Owned Subsidiary”: any entity all of the
capital stock of which and any and all equivalent ownership interests of which
(other than directors’ qualifying shares required by law) are owned by Kimco
directly or indirectly through one or more Wholly Owned Subsidiaries.
 
                    SECTION 1.2     Other Definitional Provisions;
Interpretation.
 
                              (a)     Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
other Loan Document or any certificate or other document made or delivered
pursuant hereto or thereto.
 
                              (b)     Without limiting Section 1.3, as used
herein and in any other Loan Document, and any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms relating to Kimco
and its Subsidiaries not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.
 
                              (c)     The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.
 
                              (d)     The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
 
                              (e)     Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.  
 
149

--------------------------------------------------------------------------------


 
                              (f)     The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
 
                              (g)     The word “will” shall be construed to have
the same meaning and effect as the word “shall”.
 
                              (h)     Unless the context requires otherwise (i)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, and (iii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
                    SECTION 1.3     Accounting Terms; GAAP.
 
                              Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if Kimco notifies the
Administrative Agent that Kimco requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies Kimco that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision  amended in
accordance herewith.
 
ARTICLE II
 
THE LOANS
 
                    SECTION 2.1     Several Borrowers and Loans.  In accordance
with and subject to the remaining terms of this Article II, each Borrower shall
have the right, from time to time and at any time to request one or more
Revolving Credit Loans (as defined below), which Loan(s) shall be (i) advanced
by the Lenders for the account of the applicable Borrower and (ii) the several
obligation of such Borrower and not the joint and several obligations of the
other Borrowers.
 
                    SECTION 2.2     Loans; Etc.
 
                              (a)     Commitments.
 
                                        (i)     Subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
(together with the Existing Loans, “Revolving Credit Loans”) to the Borrowers
from time to time during the Commitment Period in an aggregate principal amount
at any one time outstanding which, when added to such Lender’s Commitment
Percentage of the then outstanding L/C Obligations, does not exceed the amount
of such Lender’s Commitment.  During the Commitment Period the Borrowers may use
the
 
150

--------------------------------------------------------------------------------


 
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof. 
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall, at the time of the making of any extension of credit hereunder, the
sum of the Aggregate Outstanding Revolving Extensions of Credit of all of the
Lenders exceed the aggregate Commitments then in effect.
 
                                        (ii)     Each Revolving Credit Loan
shall be made to the applicable Borrower as part of a borrowing consisting of
Revolving Credit Loans made by the Lenders ratably in accordance with their
respective Commitments.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
                                        (iii)     Subject to Section 2.8 and
Section 2.10, the Revolving Credit Loans may from time to time be Eurodollar
Loans, ABR Loans, Cdn Prime Loans, CDOR Loans or Money Market Loans or a
combination thereof, as determined by the applicable Borrower and notified to
the Administrative Agent in accordance with Sections 2.2(d) and 2.4, provided
that no Revolving Credit Loan shall be made as a Eurodollar Loan or CDOR Loan
after the day that is one (1) month prior to the Termination Date.  Cdn Prime
Loans and CDOR Loans shall be made in Cdn Dollars.  All other Loans shall be
made in Dollars.
 
                              (b)     Notes.  The Revolving Credit Loans made by
a Lender to a Borrower shall be evidenced by an Existing Note or a promissory
note executed and delivered by such Borrower at the request of such Lender,
substantially in the form of Exhibit B-1, with appropriate insertions as to the
applicable Borrower, payee and date (each a “Revolving Credit Note”), payable to
the order of such Lender and in a principal amount equal to the aggregate unpaid
principal amount of all Revolving Credit Loans made by such Lender.  Each Lender
is hereby authorized to record, as applicable, the name of the relevant
Borrower, the date, Type, currency and amount of each Revolving Credit Loan made
by such Lender, each continuation thereof, each conversion of all or a portion
thereof to another Type, the date and amount of each payment or prepayment of
principal thereof and, in the case of CDOR Loans and Eurodollar Loans, the
length of each Interest Period with respect thereto and, in the case of Money
Market Loans, the Money Market Loan Maturity Date with respect thereto, on the
schedule annexed to and constituting a part of its Revolving Credit Note or in
the accounts or records maintained by such Lender in the ordinary course of its
business, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure by any Lender
to make any such recordation or any error in such recordation shall not affect
the obligations of the Borrowers under this Agreement or the Notes. 
 
                              (c)     Repayment of Loans.  Each Borrower shall
repay (in the relevant currency) all of its then outstanding Revolving Credit
Loans on the Termination Date (or, if earlier, the applicable Money Market Loan
Maturity Date in respect of a Money Market Loan) to the Administrative Agent for
the account of each Lender.
 
                              (d)     Procedure for Borrowing Revolving Credit
Loans.  The Borrowers may borrow Revolving Credit Loans during the Commitment
Period on any Business Day, provided that the applicable Borrower shall give the
Administrative Agent irrevocable notice (which
 
151

--------------------------------------------------------------------------------


 
notice must be received by the Administrative Agent prior to 10:00 A.M., Toronto
time, (i) three (3) Business Days prior to the requested Borrowing Date, if all
or any part of the requested Revolving Credit Loans are to be initially
Eurodollar Loans, (ii) two (2) Business Days prior to the requested Borrowing
Date, if all or any part of the requested Revolving Credit Loans are to be
initially Money Market Loans or CDOR Loans, or (iii) one (1) Business Day prior
to the requested Borrowing Date, otherwise), specifying (w) the name of the
relevant Borrower (if such notice is given by Kimco on behalf of a Borrower
pursuant to Section 2.16) and the amount to be borrowed, (x) the requested
Borrowing Date and, in the case of each Money Market Loan, the requested Money
Market Loan Maturity Date, (y) whether the borrowing is to be of Eurodollar
Loans, ABR Loans, Cdn Prime Loans, CDOR Loans, Money Market Loans or a
combination thereof and (z) if the borrowing is to be entirely or partly of
Eurodollar Loans or CDOR Loans the respective amounts of each such Type of
Revolving Credit Loan and the respective lengths of the initial Interest Periods
therefor.  Each borrowing under the Commitments shall be in a principal amount
equal to (i) in the case of ABR Loans or Cdn Prime Loans, $500,000 or C$500,000
(as the case may be) or a whole multiple of $100,000 or C$100,000 (as the case
may be) in excess thereof (or, if the then aggregate Available Commitments are
less than C$500,000, such lesser Cdn Dollar Amount) and (ii) in the case of
Eurodollar Loans, CDOR Loans or Money Market Loans, $2,000,000 or C$2,000,000
(as the case may be) or a whole multiple of $100,000 or C$100,000 (as the case
may be) in excess thereof, in each case subject to Section 2.2(e).  Upon receipt
of any such notice from a Borrower, the Administrative Agent shall promptly
notify each Lender thereof and of the proposed Money Market Rate (if
applicable).  Each Lender will notify the Administrative Agent within one (1)
Business Day prior to the requested Borrowing Date for any Money Market Loan as
to whether or not such Lender is willing to accept the proposed Money Market
Rate.  If any Lender does not accept such proposed Money Market Rate, the
Administrative Agent shall promptly notify the applicable Borrower, and that
portion of the requested borrowing that was to constitute Money Market Loans
will be deemed to be cancelled in its entirety with respect to all Lenders (and
not merely with respect to any such non-accepting Lender).  Each Lender will
make the amount of its pro rata share of each borrowing available (if such
Lender is a Canadian Institution, from its U.S. Office, and if such Lender is a
U.S. Institution, from its Canadian Office) to the Administrative Agent for the
account of the applicable Borrower at the office of the Administrative Agent as
specified to the Lenders by the Administrative Agent and prior to 1:00 P.M., New
York City time (or in the case of Money Market Loans having a Money Market Loan
Maturity Date of six (6) days or less from the relevant Borrowing Date, 3:00
P.M., New York City time), on the Borrowing Date requested by the applicable
Borrower in funds in the applicable currency and immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
applicable Borrower by the Administrative Agent crediting the applicable account
of the applicable Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.  In no event may the number of
Money Market Loans requested in any calendar month exceed four (4).  In no event
may the number of Money Market Loans requested in any calendar year exceed
twelve (12).
 
                              (e)     Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, prepayments, conversions and
continuations of Revolving Credit Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, (i) the aggregate principal
amount of each
 
152

--------------------------------------------------------------------------------


 
Eurodollar Tranche and Money Market Tranche shall be equal to $2,000,000 or a
whole multiple of $100,000 in excess thereof, (ii) the aggregate principal
amount of each CDOR Tranche shall be equal to C$2,000,000 or a whole multiple of
C$100,000 in excess thereof, and (iii) there shall be no more than seven (7)
Eurodollar Tranches or CDOR Tranches outstanding at any one time.
 
                              (f)     Termination or Reduction of Commitments. 
The Borrowers shall have the right, upon not less than three (3) Business Days’
irrevocable notice to the Administrative Agent (which shall promptly notify each
Lender thereof), to terminate the Commitments or, from time to time, to reduce
the amount of the Commitments; provided that no such termination or reduction
shall be permitted if, after giving effect thereto and to any payments of the
Revolving Credit Loans made on the effective date thereof, (i) the aggregate Cdn
Dollar Amount of the Revolving Credit Loans then outstanding, plus the aggregate
Cdn Dollar Amount of the L/C Obligations then outstanding, would exceed the
total Commitments then in effect or (ii) the Available Commitment of any Lender
would be less than zero.  Any such reduction shall be in an amount equal to
C$10,000,000 or a whole multiple of C$1,000,000 in excess thereof and shall
reduce permanently the Commitments then in effect.  No such reductions may occur
in excess of one (1) per calendar month.
 
                              (g)     Treatment of Existing Loans.  Neither this
Agreement nor any other Loan Document shall be deemed or construed to provide
for or effect a repayment or re-advance of any portion of the Existing Loans or
any other Indebtedness outstanding under the Original Credit Agreement, it being
the intention of the Borrowers and the Lenders that such Existing Loans and
other Indebtedness shall constitute Loans and Indebtedness hereunder as of the
Effective Date.
 
                    SECTION 2.3     Optional and Mandatory Prepayments.
 
                              (a)     Each Borrower may at any time and from
time to time prepay (in the relevant currency) its Revolving Credit Loans
(subject, in the case of Eurodollar Loans, CDOR Loans and Money Market Loans to
compliance with the terms of Section 2.2(e) and Section 2.13), in whole or in
part, without premium or penalty, upon at least three (3) Business Days’
irrevocable notice from such Borrower to the Administrative Agent, specifying
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans, ABR Loans, Cdn Prime Loans, CDOR Loans, Money Market Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each.  Upon receipt of any notice of prepayment, the Administrative Agent shall
promptly notify each Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with any amounts payable pursuant to Section 2.13.  Subject to Section
2.2(e), partial prepayments shall be in an aggregate principal amount of
$500,000 (if prepaying Dollar-Denominated Loans) or C$500,000 (if prepaying Cdn
Dollar-Denominated Loans) or a whole multiple of $100,000 or C$100,000 (as the
case may be) in excess thereof (or, if less, the aggregate outstanding principal
amount of the Revolving Credit Loans). 
 
                              (b)     If, as of 10:00 A.M. Toronto time on the
last Business Day of any calendar month, the sum of the Aggregate Outstanding
Revolving Extensions of Credit of all of the Lenders exceeds the aggregate
Commitments then in effect, then the Borrowers shall prepay the Loans (to be
applied to such Loans and in any order designated by the Borrowers, or if not so
 
153

--------------------------------------------------------------------------------


 
designated, first to the Dollar-Denominated Loans and then, if necessary, to the
Cdn Dollar-Denominated Loans) or terminate or replace Letters of Credit by not
later than 12:00 Noon, Toronto time, on such day, to the extent required so
that, after giving effect to such prepayments, terminations or replacements, the
sum of the Aggregate Outstanding Revolving Extensions of Credit of all the
Lenders does not exceed the aggregate Commitment then in effect.  Each
prepayment pursuant to this paragraph shall be made in accordance with the
provisions of Section 2.3(a) relating to optional prepayments (other than the
giving of notices thereunder).  The Administrative Agent shall, as soon as
practicable after 10:00 A.M. Toronto time on the last day of any calendar month,
give to the Borrowers and the Lenders notice of the amount of any prepayment
required to be made pursuant to this paragraph.  The determination by the
Administrative Agent of any such amount in any such notice shall be conclusive
and binding on the Borrowers and the Lenders in the absence of manifest error. 
However, the failure of the Administrative Agent to provide any such notice
shall not relieve any Borrower from its obligation to make any prepayment
otherwise required pursuant to this paragraph.
 
                    SECTION 2.4     Conversion and Continuation Options.
 
                              (a)     Each Borrower may elect from time to time
to convert its Eurodollar Loans or CDOR Loans to ABR Loans or Cdn Prime Loans,
by such Borrower giving the Administrative Agent at least two (2) Business Days’
prior irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans or CDOR Loans may only be made on the last day of an Interest
Period with respect thereto.  Each Borrower may elect from time to time to
convert its ABR Loans or Cdn Prime Loans to Eurodollar Loans or CDOR Loans by
such Borrower giving the Administrative Agent at least three (3) Business Days’
prior irrevocable notice of such election.  Any such notice of conversion to
Eurodollar Loans or CDOR Loans shall specify the length of the initial Interest
Period or Interest Periods therefor.  Each Borrower may elect from time to time
to convert its ABR Loans to Cdn Prime Loans (or vice-versa), by such Borrower
giving the Administrative Agent at least one (1) Business Days’ prior
irrevocable notice of such election.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each affected Lender thereof.  All or
any part of outstanding Eurodollar Loans, Cdn Prime Loans, CDOR Loans and ABR
Loans may be converted as provided herein, provided that (i) no Loan may be
converted into a Eurodollar Loan or a CDOR Loan when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion that such a conversion
is not appropriate, (ii) any such conversion may only be made if, after giving
effect thereto, Section 2.2(e) would not be contravened, and (iii) no Revolving
Credit Loan may be converted into a Eurodollar Loan or a CDOR Loan after the
date that is one (1) month (or, with respect to a CDOR Loan with an Interest
Period of less than one (1) month, the number of days in such Interest Period)
prior to the Termination Date.
 
                              (b)     Any Eurodollar Loans or CDOR Loans may be
continued as such upon the expiration of the then current Interest Period with
respect thereto by the applicable Borrower giving irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan or CDOR
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion
 
154

--------------------------------------------------------------------------------


 
that such a continuation is not appropriate, (ii) if, after giving effect
thereto, Section 2.2(e) would be contravened, or (iii) after the date that is
one (1) month (or, with respect to a CDOR Loan with an Interest Period of less
than one (1) month, the number of days in such Interest Period) prior to the
Termination Date, and provided, further, that if the applicable Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any notice pursuant to this Section 2.4(b),
the Administrative Agent shall promptly notify each Lender thereof.
 
                    SECTION 2.5     Fees.
 
                              (a)     The Borrowers agree to pay to the
Administrative Agent for the account of each Lender a facility fee at a per
annum rate for the period from and including the first day of the Commitment
Period to but excluding the Termination Date, computed at the Facility Fee Rate
on the daily amount of the Commitment of such Lender, whether used or unused;
provided that if such Lender continues to have any Aggregate Outstanding
Revolving Extensions of Credit after its Commitment terminates, then such
facility fee shall continue to accrue at the Facility Fee Rate on the average
daily amount of such Lender’s Aggregate Outstanding Revolving Extensions of
Credit from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Aggregate Outstanding
Revolving Extensions of Credit.  Accrued facility fees shall be payable in Cdn
Dollars in arrears on the last Business Day of each calendar quarter and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date of the Original Credit Agreement; provided that any
facility fees accruing after the date on which the Commitments terminate shall
be payable on demand.
 
                              (b)     The Borrowers shall pay to the
Administrative Agent, for its own account, the fees in the amounts and on the
dates previously agreed to in writing by Kimco pursuant to the Fee Letters;
provided that no such fee shall be due or payable after the date on which the
Commitments have been terminated and no Loan, Letter of Credit, Reimbursement
Obligation or other amount payable hereunder or under any other Loan Document
remains outstanding.
 
                    SECTION 2.6     Interest Rates and Payment Dates.
 
                              (a)     Each Eurodollar Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the Eurodollar Rate determined for such day plus the Applicable
Margin.
 
                              (b)     Each ABR Loan shall bear interest at a
rate per annum equal to the ABR plus the Applicable Margin.
 
                              (c)     Each Money Market Loan shall bear interest
at a rate per annum equal to the Money Market Rate applicable thereto plus the
Applicable Margin.
 
                              (d)     Each CDOR Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the CDOR Rate determined for such day plus the Applicable Margin.
 
155

--------------------------------------------------------------------------------


 
                              (e)     Each Cdn Prime Loan shall bear interest at
a rate per annum equal to the Cdn Prime Rate plus the Applicable Margin.
 
                              (f)     If all or a portion of (i) the principal
amount of any Revolving Credit Loan, (ii) any interest payable thereon or (iii)
any fee or other amount payable hereunder shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum which is (x) in the case of overdue principal
(except as otherwise specified in clause (y) below), the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.6 plus 3% or (y) in the case of any overdue principal with respect to
Money Market Loans or any overdue interest, fee or other amount, the rate
described in Section 2.6(b) plus 3%, in each case from the date of such
non-payment to the date on which such amount is paid in full (as well after as
before judgment).
 
                              (g)     Interest shall be payable in arrears on
each Interest Payment Date, provided that interest accruing pursuant to Section
2.6(f) shall be payable from time to time on demand.
 
                    SECTION 2.7     Computation of Interest and Fees.
 
                              (a)     Facility fees and interest (other than
interest calculated on the basis of the Prime Rate, the Cdn Prime Rate or the
CDOR Rate) shall be calculated on the basis of a 360-day year for the actual
days elapsed.  Interest calculated on the basis of the Prime Rate, the Cdn Prime
Rate or the CDOR Rate shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrowers and the Lenders of each
determination of a Eurodollar Rate, CDOR Rate or Money Market Rate.  Any change
in the interest rate on a Revolving Credit Loan resulting from a change in the
ABR or the Cdn Prime Rate shall become effective as of the opening of business
on the day on which such change becomes effective.  The Administrative Agent
shall as soon as practicable notify the Borrowers and the Lenders of the
effective date and the amount of each such change in interest rate.  The
Applicable Margin with respect to each Eurodollar Loan, CDOR Loan and Money
Market Loan that is, immediately prior to the Effective Date, an Existing Loan,
shall continue to be calculated based on the Applicable Margin with respect to
such Loan as set forth in the Original Credit Agreement until (but excluding)
the last day of the Interest Period then in effect for such Loan.  The L/C Fee
Rate with respect to any Letter of Credit outstanding immediately prior to the
Effective Date, shall continue to be calculated based on the L/C Fee Rate with
respect to such Letter of Credit as set forth in the Original Credit Agreement
until (and including) the Effective Date.  The Facility Fee Rate shall continue
to be calculated based on the Facility Fee Rate as set forth in the Original
Credit Agreement until (but excluding) the Effective Date.
 
                              (b)     Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the
Borrowers, deliver to the Borrowers a statement showing the quotations used by
the Administrative Agent in determining any interest rate with respect to any
Eurodollar Loan or CDOR Loan.
 
156

--------------------------------------------------------------------------------


 
                              (c)     For the purpose of the Interest Act
(Canada) and disclosure thereunder, whenever interest to be paid under this
Agreement is to be calculated on the basis of a year of 360 days or any other
period of time that is less than a calendar year, the yearly rate of interest to
which the rate determined pursuant to such calculation is equivalent is the rate
so determined multiplied by the actual number of days in the calendar year in
which the same is to be ascertained and divided by either 360 or such other
period of time, as the case may be.
 
                    SECTION 2.8     Inability to Determine Interest Rate.
 
                              If prior to the first day of any Interest Period:
 
                              (a)      the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrowers) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or
 
                              (b)     the Administrative Agent shall have
received notice from the Required Lenders that the Eurodollar Rate determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as conclusively certified by such Lenders) of making
or maintaining their affected Revolving Credit Loans during such Interest
Period;

 the Administrative Agent shall give telecopy or telephonic notice thereof to
the Borrowers and the Lenders as soon as practicable thereafter.  If such notice
is given, (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Revolving Credit Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be converted to or continued as ABR Loans, and (z) any
outstanding Eurodollar Loans shall be converted, on the first day of such
Interest Period, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrowers have the right to convert any other Revolving
Credit Loans to Eurodollar Loans.

 
                    SECTION 2.9     Pro Rata Treatment and Payments.
 
                              (a)     Each borrowing by a Borrower of Revolving
Credit Loans from the Lenders hereunder, each payment by a Borrower on account
of any fees hereunder (except for those set forth in the Fee Letters or as
otherwise expressly set forth herein) and any reduction of the Commitments of
the Lenders shall be made pro rata according to the respective Commitment
Percentages of the Lenders.  Each payment (including each prepayment) by a
Borrower on account of principal of and interest on its Revolving Credit Loans
shall be made pro rata according to the respective outstanding principal amounts
of such Revolving Credit Loans then held by the Lenders.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed Letter of Credit drawings,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed Letter of Credit drawings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
 
157

--------------------------------------------------------------------------------


 
unreimbursed Letter of Credit drawings then due to such parties.  All payments
(including prepayments) to be made by the Borrowers hereunder and under the
Notes, whether on account of principal, interest, fees or otherwise, shall be
made without setoff or counterclaim and shall be made prior to 12:00 Noon,
Toronto time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Administrative Agent’s office specified in
Section 10.2, in Dollars or Cdn Dollars, as the case may be, and in immediately
available funds.  It is understood that, if any payment of principal is made on
any day in accordance with the preceding sentence, no interest shall accrue on
such day in respect of such principal.  The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds and
currency as received.  If any payment hereunder (other than payments on
Eurodollar Loans or CDOR Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.  If any payment on a
Eurodollar Loan or a CDOR Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day (and, with respect to any such payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.
 
                              (b)     Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
Section 2.9(b) shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three (3) Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder, on demand, from
the applicable Borrower.
 
                    SECTION 2.10     Illegality.
 
                              Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, to continue Eurodollar Loans as such,
or to convert ABR Loans to Eurodollar Loans shall forthwith be cancelled and (b)
such Lender’s Revolving Credit Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law.  If any such
 
158

--------------------------------------------------------------------------------


 
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the applicable Borrower shall
pay to such Lender such amounts, if any, as may be required pursuant to Section
2.13.
 
                    SECTION 2.11     Requirements of Law.
 
                              (a)     If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
September 21, 2004:
 
                                        (i)     shall subject any Lender or the
Issuing Lender to any tax of any kind whatsoever with respect to this Agreement,
any Note, any Letter of Credit (or any participation therein) or any Application
or any Eurodollar Loan, Money Market Loan or CDOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Issuing Lender in respect
thereof (except in each case for Non-Excluded Taxes covered by Section 2.12 and
changes in the rate of tax on the overall net income of such Lender or the
Issuing Lender);
 
                                        (ii)     shall impose, modify or hold
applicable any reserve (except to the extent that such reserve is specifically
subject to Section 2.11(c)), special deposit, compulsory loan or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, any relevant office of such Lender which is not
otherwise included in the determination of the Eurodollar Rate, the Money Market
Rate or the CDOR Rate; or
 
                                        (iii)     shall impose on such Lender
any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender or
the Issuing Lender, by an amount which such Lender or the Issuing Lender, as the
case may be, deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans, Money Market Loans or CDOR Loans or issuing or
participating in Letters of Credit or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the relevant Borrowers shall
promptly pay such Lender or the Issuing Lender, upon its demand, any additional
amounts necessary to compensate such Lender or the Issuing Lender, as the case
may be, for such increased cost or reduced amount receivable.  If any Lender or
the Issuing Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.11(a), it shall promptly notify the Borrowers, through the
Administrative Agent, of the event by reason of which it has become so entitled,
provided that such amounts shall be no greater than amounts that such Lender or
the Issuing Lender is generally charging other borrowers or account parties on
loans or letters of credit (as the case may be) similarly situated to the
relevant Borrower. 
 
                              (b)     If any Lender or the Issuing Lender shall
have determined that the application of any Requirement of Law regarding capital
adequacy or compliance by such Lender or the Issuing Lender or any corporation
controlling such Lender or the Issuing Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority does or shall have the effect of reducing the rate of
return on such Lender’s or the Issuing Lender’s or such corporation’s capital as
a consequence of its
 
159

--------------------------------------------------------------------------------


 
obligations hereunder or under any Letter of Credit to a level below that which
such Lender or the Issuing Lender or such corporation could have achieved but
for such application or compliance (taking into consideration such Lender’s or
the Issuing Lender’s or such corporation’s policies with respect to capital
adequacy and such Lender’s or the Issuing Lender’s treatment of its Commitments
and Letters of Credit for internal purposes as of the date on which it became a
party hereto) by an amount deemed by such Lender to be material, then from time
to time, after submission by such Lender or the Issuing Lender to the Borrowers
(with a copy to the Administrative Agent) of a written request therefor (setting
forth in reasonable detail the basis for such request), (i) each Borrower shall
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
corporation, as the case may be, for such reduction solely with respect to such
Borrower’s Loans and Letters of Credit and (ii) the Borrowers shall, jointly and
severally, pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such corporation, as the case may be, for such reduction with respect
to this Agreement or the Commitments generally and not solely with respect to
any particular Borrower’s Loans and Letters of Credit.
 
                              (c)     Each Borrower agrees to pay to each Lender
which requests compensation under this Section 2.11(c) (by notice to such
Borrower), on the last day of each Interest Period with respect to any
Eurodollar Loan made by such Lender to such Borrower, so long as such Lender
shall be required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the Board (or, so long as such Lender may be required by the
Board or by any other Governmental Authority to maintain reserves against any
other category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Loans is determined as provided in this Agreement or
against any category of extensions of credit or other assets of such Lender
which includes any Eurodollar Loans), an additional amount (determined by such
Lender and notified to such Borrower) representing such Lender’s calculation or,
if an accurate calculation is impracticable, reasonable estimate (using such
reasonable means of allocation as such Lender shall determine) of the actual
costs, if any, incurred by such Lender during such Interest Period, as a result
of the applicability of the foregoing reserves to such Eurodollar Loans, which
amount in any event shall not exceed the product of the following for each day
of such Interest Period:
 
                                        (i)     the principal amount of the
Eurodollar Loans made by such Lender to which such Interest Period relates and
outstanding on such day; and
 
                                        (ii)     the difference between (x) a
fraction the numerator of which is the Eurodollar Rate (expressed as a decimal)
applicable to such Eurodollar Loan, and the denominator of which is one (1)
minus the maximum rate (expressed as a decimal) at which such reserve
requirements are imposed by the Board or other Governmental Authority on such
date minus (y) such numerator; and
 
                                        (iii)     a fraction the numerator of
which is one (1) and the denominator of which is 360.
 
Any Lender which gives notice under this Section 2.11(c) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and the applicable Borrower)
 
160

--------------------------------------------------------------------------------


 
in the event such Lender is no longer required to maintain such reserves or the
circumstances giving rise to such notice shall otherwise cease to exist.
 
                              (d)     A certificate as to any additional amounts
payable pursuant to this Section 2.11 submitted by any Lender, through the
Administrative Agent, to the Borrowers shall be conclusive in the absence of
manifest error.  The agreements in this Section 2.11 shall survive the
termination of this Agreement, the expiration, cancellation, or other
termination of the Letters of Credit, and the payment of the Revolving Credit
Loans and all other amounts payable hereunder (the date on which all of the
foregoing shall have occurred, the “Final Date”), until the first anniversary of
the Final Date.  Notwithstanding anything contained in this Section 2.11, no
Borrower shall be obligated to pay any greater amounts than such Lender(s) or
Issuing Lender(s) is (are) generally charging other borrowers or account parties
on loans or letters of credit (as the case may be) similarly situated to the
Borrowers.
 
                    SECTION 2.12     Taxes.
 
                              (a)     All payments made by any Borrower under
this Agreement and the Notes shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Administrative Agent, the
Issuing Lender or any Lender as a result of a present or former connection
between the Administrative Agent, the Issuing Lender or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent, the Issuing Lender or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or the Notes).  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent, the Issuing Lender or any Lender hereunder
or under the Notes, the amounts so payable to the Administrative Agent, the
Issuing Lender or such Lender shall be increased to the extent necessary to
yield to the Administrative Agent, the Issuing Lender or such Lender (after
payment of all Non-Excluded Taxes and after taking into account any credit,
deduction, or other tax benefit resulting from such Non-Excluded Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement and the Notes, provided, however, that no Borrower
shall be required to increase any such amounts payable to any Non-U.S. Lender if
such Lender fails to comply with the requirements of Section 2.12(b).  Whenever
any Non-Excluded Taxes are payable by any Borrower, as promptly as possible
thereafter such Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender or the Issuing Lender, as the case may
be, a certified copy of an original official receipt received by such Borrower
showing payment thereof.  If any Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Borrower shall indemnify the Administrative Agent, the Issuing
Lender and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Lender or any Lender as
a result of any such failure.  The agreements in this Section 2.12(a) shall
survive the termination of this Agreement, the expiration, cancellation, or
 
161

--------------------------------------------------------------------------------


 
other termination of the Letters of Credit, and the payment of the Revolving
Credit Loans and all other amounts payable hereunder.
 
                              (b)     Each Lender (or Transferee) that is not a
citizen or resident of the United States of America, a corporation, partnership
or other entity created or organized in or under the laws of the United States
of America or any state thereof, or any estate or trust that is subject to
federal income taxation regardless of the source of its income (a “Non-U.S.
Lender”) shall deliver (on or prior to the Effective Date in the case of any
such Person that is a Lender as of the Effective Date) to the Borrowers and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8BEN, or any subsequent versions thereof or successors
thereto (and, if such Non-U.S. Lender delivers a Form W-8BEN for portfolio
interest, an annual certificate representing under penalty of perjury that such
Non-U.S. Lender is not a “bank” for purposes of Section 881(c) of the Code, is
not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of any Borrower and is not a controlled foreign corporation related to any
Borrower (within the meaning of Section 864(d)(4) of the Code)), properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from U.S. federal withholding tax on all payments by any Borrower under this
Agreement and the other Loan Documents.  Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation).  In addition, (i) each Non-U.S. Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender and (ii) each Non-U.S. Lender shall deliver
any and all other documentation reasonably requested by any Borrower from time
to time so as to provide a complete exemption from U.S. federal withholding tax
and Canadian withholding tax on any and all payments under this Agreement and
the other Loan Documents.  Each Non-U.S. Lender shall promptly notify the
applicable Borrower at any time it determines that it is no longer in a position
to provide any previously delivered certificate to such Borrower (or any other
form of certification adopted by the U.S. taxing authorities for such purpose). 
Notwithstanding any other provision of this Section 2.12(b), a Non-U.S. Lender
shall not be required to deliver any form or other documentation pursuant to
this Section 2.12(b) that such Non-U.S. Lender is not legally able to deliver.
 
                              (c)     Each Lender (or Transferee) that is not a
Non-U.S. Lender (a “U.S. Lender”) shall deliver (on or prior to the Effective
Date in the case of any such Person that is a Lender as of the Effective Date)
to the Borrowers and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of U.S. Internal Revenue Service Form W-9 or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such U.S.
Lender.  Such form shall be delivered by each U.S. Lender on or before the date
it becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation).  In
addition, each U.S. Lender shall deliver such form promptly upon the
obsolescence or invalidity of any form previously delivered by such U.S. Lender.
 
162

--------------------------------------------------------------------------------


 
                    SECTION 2.13     Indemnity.
 
                              Each Borrower agrees to indemnify each Lender and
to hold each Lender harmless from any loss or expense (including post-judgment
expenses) which such Lender may sustain or incur as a consequence of (a) default
by such Borrower in making a borrowing of Eurodollar Loans, Money Market Loans
or CDOR Loans or in the conversion into or continuation of Eurodollar Loans or
CDOR Loans after such Borrower has given a notice requesting or accepting the
same in accordance with the provisions of this Agreement, (b) default by such
Borrower in making any prepayment after such Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) the making of a
prepayment or conversion of Eurodollar Loans, Money Market Loans or CDOR Loans
on a day which is not the last day of an Interest Period or the Money Market
Loan Maturity Date, as the case may be, with respect thereto.  Such
indemnification may, at the option of any Lender, include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid or converted, or not so borrowed, converted or continued, for
the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of the relevant Interest Period or the
relevant Money Market Loan Maturity Date, as the case may be (or proposed
Interest Period or proposed Money Market Loan Maturity Date, as the case may
be), in each case at the applicable rate of interest for such Loans provided for
herein (excluding, however, the Applicable Margin or Margin) over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market or other
relevant market.  This covenant shall survive the termination of this Agreement,
the expiration, cancellation, or other termination of the Letters of Credit, and
the payment of the Revolving Credit Loans and all other amounts payable
hereunder, until the first anniversary of the Final Date.
 
                    SECTION 2.14     Change of Lending Office.
 
                              Each Lender and each Transferee agrees that, upon
the occurrence of any event giving rise to the operation of Section 2.10, 2.11
or 2.12 with respect to such Lender or Transferee, it will, if requested by any
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender or Transferee) to designate another lending office for any Revolving
Credit Loans affected by such event with the object of avoiding the consequences
of such event; provided that such designation is made on terms that, in the sole
judgment of such Lender or Transferee, cause such Lender or Transferee and its
lending office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.14 shall
affect or postpone any of the obligations of any Borrower or the rights of any
Lender or Transferee pursuant to Sections 2.10, 2.11 and 2.12.
 
                    SECTION 2.15     Replacement of Lenders under Certain
Circumstances.
 
                              Kimco shall be permitted to replace any Lender
which (a) requests reimbursement for amounts owing pursuant to Section 2.11 or
2.12, (b) is affected in the manner described in Section 2.10 and as a result
thereof any of the actions described in Section 2.10 is required to be taken or
(c) defaults in its obligation to make Revolving Credit Loans hereunder, with a
replacement bank or other financial institution; provided that (i) such
replacement does not
 
163

--------------------------------------------------------------------------------


 
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the applicable
Borrowers shall repay (or the replacement bank or institution shall purchase, at
par) all Revolving Credit Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the applicable Borrowers shall be liable
to such replaced Lender under Section 2.13 if any Eurodollar Loan, Money Market
Loan or CDOR Loan owing to such replaced Lender shall be prepaid (or purchased)
other than on the last day of the Interest Period or the Money Market Loan
Maturity Date, as the case may be, relating thereto, (v) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be satisfactory to the Administrative Agent and the Issuing
Lender, (vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the applicable
Borrowers shall be obligated to pay the registration and processing fee referred
to therein), (vii) the replaced Lender shall (except as provided in the
following clause (ix)) be released from its obligations under this Agreement,
(viii) until such time as such replacement shall be consummated, the applicable
Borrowers shall pay all additional amounts (if any) required pursuant to Section
2.11 or 2.12, as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights which any Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender if it defaulted in
its obligation to make Revolving Credit Loans hereunder.
 
                    SECTION 2.16     Additional Borrowers; Kimco as Authorized
Exclusive Agent.
 
                              (a)     After the Effective Date, any Subsidiary
shall constitute a Borrower for purposes of this Agreement if:
 
                                        (i)     the Borrowers shall have so
notified the Administrative Agent and such Subsidiary and Kimco shall have
executed and delivered to the Administrative Agent a Subsidiary Joinder
substantially in the form of Exhibit C-2 (a “Subsidiary Joinder”);
 
                                        (ii)     the Administrative Agent shall
have received, with a counterpart for the Administrative Agent, each Lender and
the Issuing Lender, the executed legal opinion of counsel to such Subsidiary,
substantially in the form of Exhibit D as it relates to such Subsidiary, dated
the date of the Subsidiary Joinder;
 
                                        (iii)     the Administrative Agent shall
have received from such Subsidiary a signed replacement (or additional, as
applicable) Revolving Credit Note for the account of each Lender (it being
acknowledged and agreed by Administrative Agent and each Lender that each such
Lender shall, in such event, return to any applicable Borrower which is then
being released from its obligations as a Borrower hereunder, the original
Revolving Credit Note previously executed and delivered by such Borrower to such
Lender);
 
                                        (iv)     the Administrative Agent shall
have received a certificate from a Responsible Officer of Kimco and such
Subsidiary, dated the date of the Subsidiary Joinder, certifying as to the names
and offices of the Persons authorized to sign the Loan Documents to be delivered
pursuant to the terms hereof by such Subsidiary and Kimco,
 
164

--------------------------------------------------------------------------------


 
respectively, together with the signatures of each such Person and a certificate
of another Responsible Officer of such Person, certifying as to the name,
office, and signature of such first Responsible Officer; 
 
                                        (v)     the Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably and customarily request relating to the organization,
existence and, if and to the extent applicable, good standing of such Subsidiary
and Kimco, and the authorization of such Subsidiary and Kimco, in respect of the
transactions contemplated by this Agreement and the Subsidiary Joinder, all in
form and substance reasonably satisfactory to the Administrative Agent,
certified to be true, correct and complete by a Responsible Officer as of the
effective date of such Subsidiary Joinder;
 
                                        (vi)     such Subsidiary is a Wholly
Owned Subsidiary that satisfies the Baseline Conditions;
 
                                        (vii)     after giving effect to such
Subsidiary Joinder, there shall be no more than fifteen (15) Borrowers
hereunder; and
 
                                        (viii)     the Administrative Agent
shall have received payment of all reasonable third-party out-of-pocket expenses
required to be reimbursed or paid by any Borrower hereunder, including the
reasonable fees and disbursements invoiced of the Administrative Agent’s counsel
(which may be in-house counsel if no external counsel is engaged at any
Borrower’s expense), if any, in connection with any of the above transactions
and the related documentation.
 
When any such Subsidiary becomes a Borrower, the Administrative Agent will
promptly notify each Lender thereof.  If the designation of such Subsidiary as a
Borrower obligates the Administrative Agent or any Lender to comply with “know
your customer” or similar identification procedures in accordance with
applicable laws and regulations in circumstances where the necessary information
is not already available to it, the applicable Subsidiary shall, promptly upon
the request of the Administrative Agent or such Lender, supply such
documentation and other evidence as is reasonably and customarily requested by
the Administrative Agent or such Lender in order for the Administrative Agent or
such Lender to be satisfied (in good faith) it has complied with all necessary
“know your customer” or other similar verifications under all applicable laws
and regulations.
 
                              (b)     Each Borrower under this Agreement
(including without limitation, each Borrower as of the Effective Date and each
Subsidiary that subsequently becomes a Borrower hereunder), hereby (i)
irrevocably and unconditionally designates and authorizes Kimco (and Kimco
hereby accepts the same) as its exclusive agent to act on its behalf in
connection with the requesting, funding, maintenance, conversion, continuation
and repayment of any Loans hereunder, or the issuance, extension, modification
or cancellation of any Letter of Credit hereunder, or any other matter relating
to such Loans or Letters of Credit or relating to this Agreement or the other
Loan Documents generally, including without limitation, the giving and/or
receiving of notices and/or consents or other instruction or direction hereunder
(all of the foregoing, collectively, a “Kimco Instruction”), (ii) irrevocably
and unconditionally agrees that
 
165

--------------------------------------------------------------------------------


 
the Administrative Agent and the Lenders may rely on any Kimco Instruction with
respect to any and all such matters without further inquiry of or confirmation
from such Borrower, or any of them, and that any Kimco Instruction shall control
over any conflicting or inconsistent instruction from any Borrower and
(iii) irrevocably and unconditionally consents to the addition of any other
Borrower after the Effective Date and agrees to be bound hereunder severally,
but not jointly and severally, with all other Borrowers hereunder.
 
                    SECTION 2.17     [Intentionally Omitted.] 
 
                    SECTION 2.18     Identity of Lenders; Funding of Loans. 
Each Lender represents that it is either a Canadian Institution or a U.S.
Institution and, if it is a U.S. Institution, that its Loans are held as part of
its Canadian banking business, and each Lender agrees that it will, so long as
it is a Lender hereunder, maintain a Canadian Office or U.S. Office, as
applicable, through which it will fund the Loans it makes hereunder, unless
otherwise consented to by Kimco (such consent not to be unreasonably withheld
and not to be required if a Designated Event of Default has occurred and is
continuing.)
 
ARTICLE III
 
LETTERS OF CREDIT
 
                    SECTION 3.1     L/C Commitment.
 
                              (a)     Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the Lenders set
forth in Section 3.4(a), agrees to issue, amend, renew or extend, as the case
may be, letters of credit (“Letters of Credit”) for the account of any Borrower
or (with the consent of the Administrative Agent, such consent not to be
unreasonably withheld) its designee, on any Business Day during the Commitment
Period other than the last ten (10) Business Days thereof in such form as may be
acceptable from time to time to the Issuing Lender; provided that the Issuing
Lender shall not issue, amend, renew or extend, as the case may be, any Letter
of Credit if, after giving effect to such issuance, amendment, renewal or
extension, (i) the Cdn Dollar Amount of the L/C Obligations would exceed the L/C
Commitment, (ii) the Available Commitment of any Lender would be less than zero
or (iii) the sum of the Aggregate Outstanding Revolving Extensions of Credit of
all the Lenders shall exceed the aggregate Commitments. 
 
                              (b)     Each Letter of Credit (i) shall be
denominated in Cdn Dollars or Dollars, (ii) shall be available by sight payment
(rather than by acceptance, by deferred payment or by negotiation), (iii) shall
be a standby letter of credit issued to support obligations of a Borrower,
contingent or otherwise, incurred in the ordinary course of business and (iv)
shall expire no later than ten (10) Business Days prior to the Termination Date.
 
                              (c)     Each Letter of Credit shall be subject to
the Uniform Customs or the ISP and, to the extent not inconsistent therewith,
the laws of the State of New York or any other jurisdiction requested by the
applicable Borrower and acceptable to the Administrative Agent and the Issuing
Lender in their sole discretion.
 
166

--------------------------------------------------------------------------------


 
                              (d)     The Issuing Lender shall not at any time
be obligated to issue, amend, renew or extend, as the case may be, any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
                    SECTION 3.2     Procedure for Issuance of Letters of Credit.
 
                              Each Borrower may from time to time request that
the Issuing Lender issue (or amend, renew or extend) a Letter of Credit by
delivering to the Issuing Lender, with a copy to the Administrative Agent, in
each case, at the applicable address for notices specified herein, (i) an
Application therefor, completed to the satisfaction of the Issuing Lender, and
(ii) such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, the Issuing Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
limitations contained in Section 3.1(a) shall not be violated and shall then
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue (or amend, renew or extend) the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue (or amend, renew or extend) any Letter of Credit earlier than
three (3) Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit (or amendment, renewal
or extension) to the beneficiary thereof or as otherwise may be agreed by the
Issuing Lender and the applicable Borrower.  The Issuing Lender shall furnish a
copy of such Letter of Credit to the applicable Borrower and the Administrative
Agent promptly following the issuance thereof, and the Administrative Agent
shall promptly notify the Lenders thereof.
 
                    SECTION 3.3     Fees and Other Charges.
 
                              (a)     The applicable Borrower shall pay to the
Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit fee in the relevant currency with respect to
each Letter of Credit issued at the request of such Borrower at a per annum
rate, for each day during the period from and including the date of issuance of
such Letter of Credit to and including the first date thereafter on which such
Letter of Credit shall expire or be cancelled or fully drawn, equal to the L/C
Fee Rate in effect on such day, calculated on the basis of a 360-day year, of
the aggregate amount available to be drawn under such Letter of Credit on such
day.  In addition, such Borrower shall pay, in the relevant currency, to the
Issuing Lender for its own account a fronting fee of 0.10% per annum on the
undrawn and unexpired amount of each such Letter of Credit.  Letter of credit
fees and fronting fees pursuant to this paragraph shall be payable quarterly in
arrears on each L/C Fee Payment Date to occur while the relevant Letter of
Credit is outstanding and shall be nonrefundable.
 
                              (b)     In addition to the foregoing fees, the
applicable Borrower shall pay or reimburse the Issuing Lender in Dollars for
such normal and customary costs and expenses as are incurred or charged by the
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit requested by such Borrower.
 
167

--------------------------------------------------------------------------------


 
                              (c)     The Administrative Agent shall, promptly
following its receipt thereof, distribute to the Issuing Lender and the L/C
Participants all fees received by the Administrative Agent for their respective
accounts pursuant to this Section 3.3.
 
                    SECTION 3.4     L/C Participations.
 
                              (a)     The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Commitment Percentage in the Issuing Lender’s obligations and
rights in respect of each Letter of Credit issued hereunder (and in respect of
each amendment to a Letter of Credit increasing the amount thereof in accordance
with the provisions of this Agreement) and the amount of each draft or other
demand for payment paid by the Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if the
Issuing Lender notifies it that a draft or other demand for payment has been
paid under any Letter of Credit for which the Issuing Lender has not been
reimbursed in full by the applicable Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay, in the relevant currency, to the
Issuing Lender upon demand at the Issuing Lender’s address for notices specified
herein an amount equal to such L/C Participant’s Commitment Percentage of the
amount of such draft or other demand for payment, or any part thereof, which is
not so reimbursed.
 
                              (b)     If any amount required to be paid by any
L/C Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of
any unreimbursed portion of any payment made by the Issuing Lender under any
Letter of Credit is paid to the Issuing Lender within three (3) Business Days
after the date such payment is due, such L/C Participant shall pay to the
Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal funds rate, as quoted by the Issuing
Lender, during the period from and including the date such payment is required
to the date on which such payment is immediately available to the Issuing
Lender, times (iii) a fraction the numerator of which is the number of days that
elapse during such period and the denominator of which is 360.  If any such
amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not in fact made available to the Issuing Lender by such L/C Participant within
three (3) Business Days after the date such payment is due, the Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such amount
with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans hereunder, if the relevant Letter of Credit is
denominated in Dollars, or Cdn Prime Loans, if the relevant Letter of Credit is
denominated in Cdn Dollars.  A certificate of the Issuing Lender submitted to
any L/C Participant with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error.
 
                              (c)     Whenever, at any time after the Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with this Section
3.4, the Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the applicable Borrower or otherwise, including proceeds
of any collateral applied thereto by the Issuing Lender), or any payment of
interest on account thereof, the Issuing Lender will promptly distribute to such
L/C Participant its pro rata share
 
168

--------------------------------------------------------------------------------


 
thereof; provided that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
                    SECTION 3.5     Reimbursement Obligation of the Borrowers.
 
                              (a)     Each Borrower agrees to reimburse the
Issuing Lender, in the relevant currency, on each date on which the Issuing
Lender notifies such Borrower of the date and amount of a draft or other demand
for payment presented under any Letter of Credit issued at the request of such
Borrower and paid by the Issuing Lender for the amount of (i) such draft or
other demand so paid (which reimbursement may be effected through the procedure
described in Section 3.5(c)) and (ii) any taxes, fees, charges or other costs or
expenses (including post-judgment taxes, fees, charges or other costs or
expenses) incurred by the Issuing Lender in connection with such payment.  Each
such payment shall be made to the Issuing Lender at its address for notices
specified herein in lawful money of Canada or the United States of America, as
the case may be, and in immediately available funds.
 
                              (b)     Interest shall be payable on any and all
amounts remaining unpaid by the applicable Borrower under this Article III from
the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full at the rate which would be
payable on any outstanding ABR Loans (with respect to amounts due in Dollars) or
Cdn Prime Loans (with respect to amounts due in Cdn Dollars) which were then
overdue.
 
                              (c)     Each drawing under any Letter of Credit
shall constitute a request by the applicable Borrower to the Administrative
Agent for a borrowing pursuant to Section 2.2(d) of ABR Loans (if the relevant
Letter of Credit is denominated in Dollars) or Cdn Prime Loans (if the relevant
Letter of Credit is denominated in Cdn Dollars) in the amount of such drawing. 
The Borrowing Date with respect to such borrowing shall be the date of such
drawing.
 
                    SECTION 3.6     Obligations Absolute.
 
                              (a)     Each Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which such
Borrower may have or have had against the Issuing Lender, any L/C Participant or
any beneficiary of a Letter of Credit.
 
                              (b)     Each Borrower also agrees that the Issuing
Lender and the L/C Participants shall not be responsible for, and such
Borrower’s Reimbursement Obligations under Section 3.5(a) shall not be affected
by, among other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or (ii) any dispute between or among such
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or (iii) any claims whatsoever of such
Borrower against any beneficiary of such Letter of Credit or any such
transferee.
 
                              (c)     The Issuing Lender shall not be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in
 
169

--------------------------------------------------------------------------------


 
connection with any Letter of Credit, except for errors or omissions caused by
the Issuing Lender’s gross negligence or willful misconduct.
 
                              (d)     Each Borrower agrees that any action taken
or omitted by the Issuing Lender under or in connection with any Letter of
Credit issued at the request of such Borrower or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with any applicable standard of care specified in the Uniform
Commercial Code of the State of New York (or other law applicable to such Letter
of Credit), shall be binding on such Borrower and shall not result in any
liability of the Issuing Lender or any L/C Participant to such Borrower.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that (i) with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, (ii) the Issuing Lender may, in its sole
discretion, (x) assert or waive application of Article 17 and Article 45 of the
Uniform Customs, or (y) accept as a draft any written demand or request for
payment under a Letter of Credit even if non-negotiable or not in the form of a
draft, and (iii) with respect to documents presented which the Issuing Lender
determines do not appear on their face to comply with the terms of a Letter of
Credit, the Issuing Lender may, in its sole discretion, approach the applicable
Borrower for a waiver of the discrepancy(ies), but neither requesting such a
waiver from such Borrower nor receiving such a waiver from such Borrower shall
obligate the Issuing Lender to make payment against such documents.  The
applicable Borrower will notify the Issuing Lender in writing of any objection
such Borrower may have to the Issuing Lender’s issuance or amendment of any
Letter of Credit requested by such Borrower, the Issuing Lender’s honor or
dishonor of any presentation under any such Letter of Credit, or any other
action or inaction taken or proposed to be taken by the Issuing Lender under or
in connection with this Agreement or any such Letter of Credit.  The applicable
Borrower’s notice of objection must be delivered to the Issuing Lender within
five (5) Business Days after such Borrower receives notice of the action or
inaction it objects to.  Any Borrower’s failure to give such notice of objection
within five (5) Business Days after such Borrower’s actual receipt of notice of
the action or inaction it objects to shall automatically waive such Borrower’s
objection, authorize or ratify the Issuing Lender’s action or inaction, and
preclude such Borrower from raising the objection as a defense or claim against
the Issuing Lender. 
 
                    SECTION 3.7     Letter of Credit Payments.
 
                              If any draft or other demand for payment shall be
presented for payment under any Letter of Credit, the Issuing Lender shall
promptly notify the Borrower that requested such Letter of Credit of the date
and amount thereof.  The responsibility of the Issuing Lender to such Borrower
in connection with any draft or other demand for payment presented for payment
under any such Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft or other demand for payment) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in conformity with the terms and conditions of such Letter of Credit.
 
170

--------------------------------------------------------------------------------


 
                    SECTION 3.8     Applications.
 
                              To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
 
                    SECTION 3.9     Replacement of the Issuing Lender; Alternate
Issuing Lender.
 
                              (a)     The Issuing Lender may be replaced by one
of the other Lenders at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Lender.  At the time any such replacement shall
become effective, the Borrowers shall, jointly and severally, pay all unpaid
fees accrued for the account of the replaced Issuing Lender.  From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the Issuing Lender under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Lender” shall be deemed to refer to such successor
or to any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require.  After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
 
                              (b)     Kimco may request that another Lender
having a higher credit rating (as rated by S&P and/or Moody’s) than RBC act as
the issuing bank on a Letter of Credit (such Lender, an “Alternate Issuing
Lender”) if (i) the beneficiary of a proposed Letter of Credit requires that the
issuing bank have a credit rating higher than that of RBC or (ii) as a result of
such Alternate Issuing Lender having a higher credit rating than RBC, Kimco or
the applicable Borrower will obtain from the beneficiary economically superior
terms in the specific transaction in respect of which the Letter of Credit is
proposed to be issued; provided that (i) no Lender shall have any obligation to
serve as such Alternate Issuing Lender, and (ii) any such Alternate Issuing
Lender must agree to such record-keeping and reporting requirements as the
Administrative Agent shall reasonably require in connection with the Revolving
Credit Facility
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
                              To induce the Administrative Agent, the Issuing
Lender, and the Lenders to enter into this Agreement, to make or maintain the
Revolving Credit Loans, and to issue or participate in the Letters of Credit,
Kimco hereby represents and warrants as to itself only, and not as to any other
Loan Party (and, solely with respect to the representations and warranties
contained in Sections 4.3(b) (only as to itself and not as to its Subsidiaries),
4.4, 4.5(b), 4.10, 4.12, 4.13, 4.14, 4.16 and 4.22 (the “Baseline
Representations and Warranties”), each Borrower hereby represents and warrants
as to itself) to the Administrative Agent, the Issuing Lender, and each Lender
that:
 
171

--------------------------------------------------------------------------------


 
                    SECTION 4.1     Financial Condition.
 
                              The consolidated balance sheet of Kimco and its
subsidiaries as at December 31, 2004 and December 31, 2003 and the related
consolidated statements of income and of cash flows for the respective fiscal
years ended on such dates, reported on by PricewaterhouseCoopers, LLP, copies of
which have heretofore been furnished to the Lenders, are complete and correct
and present fairly the consolidated financial condition of Kimco and its
subsidiaries as at such dates, as applicable and the consolidated results of
their operations and their consolidated cash flows for the applicable fiscal
year then ended.  The unaudited consolidated balance sheet of Kimco and its
subsidiaries as at September 30, 2005 and the related unaudited consolidated
statements of income and of cash flows for the three-month period ended on such
date, certified by a Responsible Officer of Kimco, copies of which have
heretofore been furnished to the Lenders, are complete and correct and present
fairly the consolidated financial condition of Kimco and its subsidiaries as at
such date, and the consolidated results of their operations and their
consolidated cash flows for the three-month period then ended (subject to normal
year-end audit adjustments).  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved.  Except as set forth on
Schedule 4.1, neither Kimco nor any of the Consolidated Entities has, at the
Effective Date, any material Indebtedness, Guarantee Obligation, contingent
liability or liability for taxes, or any unusual forward or long-term
commitment, including any interest rate or foreign currency swap or exchange
transaction, which is not reflected in the foregoing statements or in the notes
thereto.  Except as set forth on Schedule 4.1, during the period from
December 31, 2004 to and including the Effective Date there has been no sale,
transfer or other disposition by Kimco or any of the Consolidated Entities of
any material part of its business or property and no purchase or other
acquisition of any business or property (including any capital stock of any
other Person) material in relation to the consolidated financial condition of
Kimco and the Consolidated Entities at December 31, 2004.
 
                    SECTION 4.2     No Change.
 
                              Since December 31, 2004 there has been no
development or event nor any prospective development or event, which has had or
could reasonably be expected to have a Material Adverse Effect.  Without
limiting the foregoing, no dividends or other distributions have been declared,
paid or made upon the Capital Stock of Kimco nor has any of the Capital Stock of
Kimco been redeemed, retired, purchased or otherwise acquired for value by Kimco
or any of its Subsidiaries, except pursuant to transactions not prohibited under
Section 7.3 and the transactions described on Schedule 4.2.
 
                    SECTION 4.3     Corporate Existence; Compliance with Law.
 
                              (a)     Kimco (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has the corporate power and authority, and the legal right,
to own and operate its property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged, (iii) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the
 
172

--------------------------------------------------------------------------------


 
extent the failure to be so qualified and in good standing could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and (iv) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
 
                              (b)     Each Subsidiary (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has the corporate (or limited partnership or limited
liability company or other form of organization, as applicable) power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign corporation (or limited
partnership or limited liability company or other form of organization, as
applicable) and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, and (iv) is in compliance with all Requirements of
Law except, in the case of clauses (i), (ii), (iii) or (iv) above, as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Each Borrower is a Wholly Owned Subsidiary.
 
                    SECTION 4.4     Corporate Power; Authorization; Enforceable
Obligations.
 
                              Each applicable Loan Party has the corporate (or
limited partnership or limited liability company or other form of organization,
as applicable) power and authority, and the legal right, to make, deliver and
perform each Loan Document to which it is a party and, in the case of each
applicable Borrower, to borrow and request the issuance, amendment, renewal or
extension, as the case may be, of Letters of Credit hereunder, and each
applicable Loan Party has taken all necessary corporate (or limited partnership
or limited liability company or other form of organization, as applicable)
action to authorize the execution, delivery and performance of each Loan
Document to which it is a party and, in the case of each applicable Borrower,
the borrowings and requests with respect to Letters of Credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings and requests with respect to Letters
of Credit hereunder or with the execution, delivery, performance, validity or
enforceability of any Loan Document.  Each Loan Document has been duly executed
and delivered on behalf of each applicable Loan Party party thereto.  Each Loan
Document constitutes a legal, valid and binding obligation of each applicable
Loan Party party thereto enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
                    SECTION 4.5     No Legal Bar.
 
                              (a)     The execution, delivery and performance of
the Loan Documents and the borrowings and requests for Letters of Credit
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of Kimco and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any such Requirement of Law or Contractual Obligation.
 
173

--------------------------------------------------------------------------------


 
                              (b)     The execution, delivery and performance of
the Loan Documents and the borrowings and requests with respect to Letters of
Credit hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the applicable Loan Party
other than Kimco and will not result in, or require, the creation or imposition
of any Lien on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation, except, in each of the foregoing
cases, where the same could not reasonably be expected to have a Material
Adverse Effect.
 
                    SECTION 4.6     No Material Litigation.
 
                              No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Kimco, threatened by or against Kimco or any of its Subsidiaries or against
any of its or their respective properties or revenues (a) with respect to this
Agreement, any of the other Loan Documents or any of the transactions
contemplated hereby, or (b) which could reasonably be expected to have a
Material Adverse Effect.
 
                    SECTION 4.7     No Default.
 
                              Neither Kimco nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. 
No Default or Event of Default has occurred and is continuing.
 
                    SECTION 4.8     Ownership of Property.
 
                              Each of Kimco and its Subsidiaries has good record
title in fee simple to, or a valid leasehold interest in, all of its material
real property, and good title to all of its other material property.
 
                    SECTION 4.9     Intellectual Property.
 
                              Kimco and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, technology, know-how
and processes (“Intellectual Property”) necessary for the conduct of its
business as currently conducted except for those the failure to own or license
which could not reasonably be expected to have a Material Adverse Effect.  No
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does Kimco know of any valid basis for any such
claim.  The use of such Intellectual Property by Kimco and its Subsidiaries does
not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
                    SECTION 4.10     No Burdensome Restrictions; Disclosure.
 
                              No Requirement of Law or Contractual Obligation of
Kimco or any of its Subsidiaries could reasonably be expected to have a Material
Adverse Effect.  Neither the Confidential Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of Kimco or any Borrower to the Administrative Agent,
 
174

--------------------------------------------------------------------------------


 
the Issuing Lender or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Kimco represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
                    SECTION 4.11     Taxes.
 
                              Each of Kimco and its Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of Kimco, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any taxes, fees, or other charges the amount
or validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Kimco or its Subsidiaries, as the case may be); no tax
Lien has been filed, and, to the knowledge of Kimco, no claim is being asserted,
with respect to any such tax, fee or other charge.
 
                    SECTION 4.12     Federal Regulations.
 
                              No part of the proceeds of any Revolving Credit
Loan and no Letter of Credit will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board as now and from time to time hereafter in effect or
for any purpose which violates the provisions of the Regulations of the Board. 
If requested by the Administrative Agent, each Borrower will furnish to the
Administrative Agent a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U.
 
                    SECTION 4.13     ERISA.
 
                              No Reportable Event has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code.  The present
value of all accrued benefits under each Single Employer Plan maintained by
Kimco or any Commonly Controlled Entity (based on those assumptions used to fund
the Plans) did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets
of such Plan allocable to such accrued benefits.  Neither Kimco nor any Borrower
nor any Commonly Controlled Entity has had a complete or partial withdrawal from
any Multiemployer Plan, and neither Kimco nor any Borrower nor any Commonly
Controlled Entity would become subject to any liability under ERISA if Kimco,
such Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made.  No such Multiemployer
Plan is in Reorganization or Insolvent.  The present value (determined using
actuarial and other assumptions which are reasonable in respect of the benefits
provided and the employees participating) of the liability of
 
175

--------------------------------------------------------------------------------


 
Kimco, each Borrower and each Commonly Controlled Entity for post retirement
benefits to be provided to their current and former employees under Plans which
are welfare benefit plans (as defined in Section 3(1) of ERISA) equals or
exceeds the assets under all such Plans allocable to such benefits.
 
                    SECTION 4.14     Investment Company Act; Other Regulations.
 
                              No Borrower is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.  No Borrower is subject to
regulation under any Federal or State statute or regulation which limits its
ability to incur Indebtedness. 
 
                    SECTION 4.15     [Intentionally Omitted.]
 
                    SECTION 4.16     Purpose.
 
                              The proceeds of the Revolving Credit Loans and the
Letters of Credit shall be used by the applicable Borrower for general corporate
purposes of such Borrower or its constituent owners, including Kimco (excluding
commercial paper back-up).
 
                    SECTION 4.17     Environmental Matters.
 
                              Each of the following representations and
warranties is true and correct on and as of the Effective Date except to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
 
                              (a)     To the best knowledge of Kimco, the
Properties do not contain, and have not previously contained, any Materials of
Environmental Concern in amounts or concentrations which constitute or
constituted a violation of, or could reasonably give rise to liability under,
Environmental Laws.
 
                              (b)     To the best knowledge of Kimco, the
Properties and all operations at the Properties are in compliance, and have in
the last two years been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about the Properties, or violation of
any Environmental Law with respect to the Properties.
 
                              (c)     Neither Kimco nor any of its Subsidiaries
has received any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties, nor does Kimco
have knowledge or reason to believe that any such notice will be received or is
being threatened.
 
                              (d)     To the best knowledge of Kimco, Materials
of Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably give rise to liability under, Environmental Laws, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or
 
176

--------------------------------------------------------------------------------


 
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Laws.
 
                              (e)     No judicial proceeding or governmental or
administrative action is pending, or, to the knowledge of Kimco, threatened,
under any Environmental Law to which Kimco or any of its Subsidiaries is or, to
the knowledge of Kimco, will be named as a party with respect to the Properties,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative of judicial
requirements outstanding under any Environmental Law with respect to the
Properties.
 
                              (f)     To the best knowledge of Kimco, there has
been no release or threat of release of Materials of Environmental Concern at or
from the Properties, or arising from or related to the operations of Kimco and
its Subsidiaries in connection with the Properties in violation of or in amounts
or in a manner that could give rise to liability under Environmental Laws.
 
                    SECTION 4.18     Insurance.
 
                              Kimco and each Subsidiary maintains with insurance
companies rated at least A- by A.M. Best & Co., with premiums at all times
currently paid, insurance upon fixed assets and inventories, including public
liability insurance, fire and all other risks insured against by extended
coverage, fidelity bond coverage, business interruption insurance, and all
insurance required by law, all in form and amounts required by law and customary
to the respective natures of their businesses and properties, except in cases
where failure to maintain such insurance will not have or potentially have a
Material Adverse Effect.
 
                    SECTION 4.19     Condition of Properties.
 
                              Each of the following representations and
warranties is true and correct except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
 
                              (a)     All of the improvements located on the
Properties and the use of said improvements comply and shall continue to comply
in all respects with all applicable zoning resolutions, building codes,
subdivision and other similar applicable laws, rules and regulations and are
covered by existing valid certificates of occupancy and all other certificates
and permits required by applicable laws, rules, regulations and ordinances or in
connection with the use, occupancy and operation thereof.
 
                              (b)     No material portion of any of the
Properties, nor any improvements located on said Properties that are material to
the operation, use or value thereof, have been damaged in any respect as a
result of any fire, explosion, accident, flood or other casualty.
 
                              (c)     No condemnation or eminent domain
proceeding has been commenced or to the knowledge of Kimco is about to be
commenced against any portion of any of the Properties, or any improvements
located thereon that are material to the operation, use or value of said
Properties except as set forth and described in Schedule 4.19.
 
177

--------------------------------------------------------------------------------


 
                              (d)     No notices of violation of any federal,
state or local law or ordinance or order or requirement have been issued with
respect to any Properties.
 
                    SECTION 4.20     Benefit of Loans.
 
                              Kimco and each Subsidiary are engaged as an
integrated corporate group in the business of acquiring, owning, developing and
operating shopping centers and of providing the required services and other
facilities for those integrated operations.  Kimco and each Subsidiary require
financing on such a basis that funds can be made available to Kimco and each
Subsidiary to the extent required for the continued operation of their
integrated activities and each of them expects to derive benefits, directly or
indirectly, in return for undertaking their respective obligations under this
Agreement and the other Loan Documents, both individually and as members of the
integrated group.
 
                    SECTION 4.21     REIT Status.
 
                              Kimco is an equity-oriented real estate investment
trust under Sections 856 through 860 of the Code.
 
                    SECTION 4.22     Solvency.
 
                              On the Effective Date and the date of each
borrowing or the issuance, amendment, renewal or extension of each Letter of
Credit, after giving effect to the transactions contemplated by the Loan
Documents occurring on such date, (a) Kimco is Solvent and (b) each applicable
Borrower is Solvent.
 
ARTICLE V
 
CONDITIONS
 
                    SECTION 5.1     Conditions to Effectiveness / Effective
Date.
 
                              The effectiveness of this Agreement and the
availability of the Revolving Credit Facility hereunder, is subject to the
satisfaction of the following conditions (or the waiver of such conditions in
accordance with Section 10.1):
 
                              (a)     Amended and Restated Credit Agreement. 
The Administrative Agent shall have received from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
 
                              (b)     Fees and Expenses.  The Administrative
Agent shall have received payment (which may be proceeds of the initial Loans
under this Agreement) of, for the account of the applicable payee, all fees and
other amounts due and payable on or prior to the Effective Date under or in
connection with this Agreement, including pursuant to the Fee Letters and, to
the extent invoiced, reimbursement or payment of all reasonable third-party
out-of-pocket
 
178

--------------------------------------------------------------------------------


 
expenses required to be reimbursed or paid by any Borrower hereunder, including
the reasonable fees and disbursements invoiced through the Effective Date of
RBC’s special counsel.
 
                              (c)     Legal Opinions.  The Administrative Agent
shall have received, with a counterpart for the Administrative Agent, each
Lender and the Issuing Lender, the executed legal opinion of counsel to the Loan
Parties (which may be in-house counsel), substantially in the form of Exhibit
D.  The Borrowers and Kimco hereby request such counsel to deliver such
opinions.
 
                              (d)     [Intentionally Omitted.] 
 
                              (e)     Closing Certificates.  The Administrative
Agent shall have received certificates from a Responsible Officer of Kimco and
the Borrowers, respectively, dated the Effective Date, (i) confirming compliance
with the conditions specified in this Section 5.1 and in Section 5.2 and that no
consent, approval or waiver under the Core US Credit Agreement or, to the actual
knowledge of such Responsible Officer, any other credit facility of Kimco or any
other Loan Party is required for the execution, delivery and performance by the
Loan Parties of the Loan Documents and (ii) certifying as to the names and
offices of the Persons authorized to sign the Loan Documents to be delivered
pursuant to the terms hereof by Kimco or the Borrowers, as the case may be,
together with the signatures of each such Person and a certificate of another
Responsible Officer of Kimco or the Borrowers, as the case may be, certifying as
to the name, office, and signature of such first Responsible Officer. 
 
                              (f)     Organizational Documents, Etc.  The
Administrative Agent shall have received such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of Kimco and each Borrower, and the
authorization of Kimco and each Borrower in respect of the transactions
contemplated by this Agreement or the other Loan Documents, all in form and
substance reasonably satisfactory to the Administrative Agent, certified to be
true, correct and complete by a Responsible Officer as of the Effective Date.
 
                              The Administrative Agent shall notify Kimco, the
Issuing Lender, and the Lenders of the Effective Date, and such notice shall be
conclusive and binding. 
 
                    SECTION 5.2     Conditions to Each Extension of Credit. 
 
                              The agreement of each Lender to make a Loan and of
the Issuing Lender to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions precedent:
 
                              (a)     Representations and Warranties.  Each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
such date as if made on and as of such date except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date.
 
                              (b)     No Default.  (i) No Default or Event of
Default shall have occurred and be continuing on such date or after giving
effect to the extension of credit requested to be made on
 
179

--------------------------------------------------------------------------------


 
such date and (ii) Kimco would be in compliance with each financial covenant set
forth in paragraphs (a) through (f) of Section 7.1 if the ratio or amount
referred to therein were to be calculated as of such date (provided that for the
purposes of determining such compliance, Gross Asset Value and Value of
Unencumbered Properties shall be determined for the most recent Test Period as
to which a compliance certificate has been delivered pursuant to Section
6.2(b)).
 
Each borrowing by, or issuance, renewal, extension or amendment of a Letter of
Credit on behalf of, any Borrower hereunder shall constitute a representation
and warranty by the Borrowers as of the date of such extension of credit (or
renewal, extension or amendment of a Letter of Credit) that the conditions
contained in this Section 5.2 have been satisfied.
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
                              So long as the Commitments remain in effect, any
Revolving Credit Loan remains outstanding and unpaid, any Letter of Credit
remains outstanding, any Reimbursement Obligation remains unpaid in respect of
any Letter of Credit, or any other amount is owing to any Lender, the Issuing
Lender or the Administrative Agent hereunder, Kimco hereby agrees as set forth
in Sections 6.1 through 6.8, inclusive, and Sections 6.9(b)(ii) and 6.9(c) and
each Borrower hereby agrees as set forth in Sections 6.9(a) and 6.9(b), that:
 
                    SECTION 6.1     Financial Statements.
 
                              Kimco shall furnish to the Administrative Agent
(with sufficient copies for each Lender and the Issuing Lender):
 
                              (a)     as soon as available, but in any event
within 90 days after the end of each fiscal year of Kimco, a copy of the
consolidated balance sheet of Kimco and its subsidiaries as at the end of such
year and the related consolidated statements of income and retained earnings and
of cash flows of Kimco and its subsidiaries for such year, setting forth in each
case in comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by PricewaterhouseCoopers,
LLP or other independent certified public accountants of nationally recognized
standing; and
 
                              (b)     as soon as available, but in any event not
later than 45 days after the end of each of the first three (3) quarterly
periods of each fiscal year of Kimco, the unaudited consolidated balance sheet
of Kimco and its subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of Kimco and its subsidiaries for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding date or period, as the case
may be, in the previous year, certified by a Responsible Officer as being fairly
stated in all material respects (subject to normal year-end audit adjustments);
 
all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the
 
180

--------------------------------------------------------------------------------


 
periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).
 
The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.
 
                    SECTION 6.2     Certificates; Other Information.
 
                              Kimco shall furnish to the Administrative Agent
(with sufficient copies for each Lender and the Issuing Lender (in the case of
clauses (b) and (c) below) or each relevant Lender or Issuing Lender (in the
case of clause (e) below)):
 
                              (a)     [intentionally omitted];
 
                              (b)     concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and 6.1(b), a compliance
certificate of a Responsible Officer of Kimco substantially in the form of
Exhibit F;
 
                              (c)     within ten (10) days after the same are
sent, copies of all financial statements and reports which Kimco sends to its
stockholders, and within ten (10) days after the same are filed, copies of all
financial statements, reports or other documents which Kimco may make to, or
file with, the Securities and Exchange Commission or any successor or analogous
Governmental Authority;
 
                              (d)     [intentionally omitted]; and
 
                              (e)     promptly, upon request of the
Administrative Agent, a list of all Entities, and such additional financial
information, information with respect to any Property and other information as
any Lender or the Issuing Lender may from time to time reasonably request
(through the Administrative Agent).
 
The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.
 
                    SECTION 6.3     Payment of Obligations.
 
                              Kimco shall pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except (a) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of Kimco, or (b) (i) Non-Recourse Indebtedness and (ii) other obligations
which aggregate not more than $20,000,000, in each case to the extent that Kimco
has determined in good faith that it is in its best interests not to pay or
contest such Non-Recourse Indebtedness or such other obligations, as the case
may be.
 
                    SECTION 6.4     Maintenance of Existence, etc.
 
                              Kimco shall:
 
181

--------------------------------------------------------------------------------


 
                              (a)     Preserve, renew and keep in full force and
effect its corporate existence and take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business except as otherwise permitted pursuant to Section 7.2.
 
                              (b)     Comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
could not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.
 
                    SECTION 6.5     Maintenance of Property; Insurance.
 
                              Kimco shall keep all property useful and necessary
in its business in good working order and condition; maintain insurance with
financially sound and reputable insurance companies rated at least A- by A.M.
Best & Co. on all of its property in at least such amounts and against at least
such risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business; and furnish to each
Lender and the Issuing Lender, upon written request, full information as to the
insurance carried.
 
                    SECTION 6.6     Inspection of Property; Books and Records;
Discussions.
 
                              Kimco shall keep proper books of records and
account in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities; and permit representatives of any Lender or the
Issuing Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of Kimco and its Subsidiaries with officers
and employees of Kimco and its Subsidiaries and with its independent certified
public accountants.
 
                    SECTION 6.7     Notices.
 
                              Kimco shall promptly give notice to the
Administrative Agent, the Issuing Lender and each Lender of:
 
                              (a)     the occurrence of any Default or Event of
Default;
 
                              (b)     any (i) default or event of default under
any Contractual Obligation of Kimco or any of its Subsidiaries or (ii)
litigation, investigation or proceeding which may exist at any time between
Kimco or any of its Subsidiaries and any Governmental Authority, which in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
 
                              (c)     any litigation or administrative or other
proceeding affecting Kimco or any of its Subsidiaries in which the amount
involved is $20,000,000 or more and not covered by insurance or in which
material injunctive or similar relief is sought, or the occurrence in respect of
any Borrower or Guarantor of any case, proceeding, event, or circumstance of the
nature set forth in paragraph (f) of Article VIII;
 
182

--------------------------------------------------------------------------------


 
                              (d)     the following events, as soon as possible
and in any event within 30 days after Kimco knows or has reason to know thereof:
(i) the occurrence or expected occurrence of any Reportable Event with respect
to any Plan, a failure to make any required contribution to a Plan, the creation
of any Lien in favor of the PBGC or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or
Kimco or any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from, or the terminating, Reorganization or Insolvency of, any
Plan; and
 
                              (e)     any development or event which has had or
could reasonably be expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of Kimco setting forth details of the occurrence referred
to therein and stating what action Kimco proposes to take with respect thereto.
 
The Administrative Agent shall promptly forward to the Lenders (which the
Administrative Agent may effect by electronic posting) any written notice
hereunder furnished to it pursuant to this Section.
 
                    SECTION 6.8     Environmental Laws.
 
                              Kimco shall:
 
                              (a)     Comply with, and use its best efforts to
ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply with and maintain, and use its best
efforts to ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that
failure to do so could not be reasonably expected to have a Material Adverse
Effect.
 
                              (b)     Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent that (i) the same are being contested
in good faith by appropriate proceedings and the pendency of such proceedings
could not be reasonably expected to have a Material Adverse Effect or (ii) Kimco
has determined in good faith that contesting the same is not in the best
interests of Kimco and its Subsidiaries and the failure to contest the same
could not be reasonably expected to have a Material Adverse Effect.
 
                              (c)     Defend, indemnify and hold harmless the
Administrative Agent, the Issuing Lender and each Lender, and their respective
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses (whether
arising pre-judgment or post-judgment) of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of Kimco, its Subsidiaries or the Properties, or
any orders, requirements or demands of
 
183

--------------------------------------------------------------------------------


 
Governmental Authorities related thereto, including attorney’s and consultant’s
fees, investigation and laboratory fees, response costs, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct of the party seeking indemnification
therefor.  Notwithstanding anything to the contrary in this Agreement, this
indemnity shall continue in full force and effect regardless of the termination
of this Agreement.
 
                    SECTION 6.9     Baseline Conditions.
 
                              (a)     Each Borrower shall at all times comply
with the Baseline Conditions in all material respects.
 
                              (b)     In the event any Borrower fails, at any
time, to comply with any of the Baseline Conditions in any material respect or
fails to pay any amount payable hereunder within five (5) Business Days after
such amount becomes due in accordance with the terms hereof (a “Non-complying
Borrower”), (i) one or more of the other Borrowers shall promptly prepay any and
all Loans to and any other obligations under any of the Loan Documents of such
Non-complying Borrower (and cash collateralize any Letters of Credit issued for
its account unless Kimco is a co-applicant thereof), or (ii) Kimco or any other
Borrower that can satisfy each of the Baseline Conditions shall assume (pursuant
to a written agreement reasonably satisfactory to the Administrative Agent) any
and all Loans to and any other obligations (including in respect of any such
Letters of Credit) under any of the Loan Documents of such Non-complying
Borrower.
 
                              (c)     Kimco shall cause each Subsidiary
Guarantor to at all times comply with the Baseline Conditions in all material
respects and in the event any Subsidiary Guarantor fails, at any time, to comply
with any of the Baseline Conditions in any material respect, such Subsidiary
Guarantor shall (i) notwithstanding any provision of this Agreement to the
contrary, cease to be an Obligated Property Owner for all purposes of this
Agreement, and (ii) continue as a Subsidiary Guarantor unless released as
provided in Section 10.10(c).
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
                              So long as the Commitments remain in effect, any
Revolving Credit Loan remains outstanding and unpaid, any Letter of Credit
remains outstanding, any Reimbursement Obligation remains unpaid in respect of
any Letter of Credit, or any other amount is owing to any Lender, the Issuing
Lender or the Administrative Agent hereunder, Kimco hereby agrees that:
 
                    SECTION 7.1     Financial Covenants.
 
                              Kimco shall not directly or indirectly:
 
                              (a)     Total Indebtedness Ratio.  Permit, at the
last day of any Test Period, the ratio of (i) Total Indebtedness as of such day
to (ii) Gross Asset Value as of such day to exceed 0.60 to 1.00.
 
184

--------------------------------------------------------------------------------


 
                              (b)     Total Secured Indebtedness Ratio.  Permit,
at the last day of any Test Period, the ratio of (i) Total Secured Indebtedness
as of such day to (ii) Gross Asset Value as of such day to exceed 0.25 to 1.00.
 
                              (c)     Minimum Net Worth.  Permit, at the last
day of any fiscal quarter of Kimco, Net Worth to be less than an amount equal to
the sum of (i) $1,750,000,000 plus (ii) 75% of the aggregate proceeds received
by Kimco (net of customary related fees and expenses) in connection with any
offering of Capital Stock of Kimco consummated after July 26, 2005.
 
                              (d)     Unencumbered Asset Value Ratio.  Permit,
at the last day of any Test Period, the ratio of (i) Total Recourse Indebtedness
as of such day to (ii) Unencumbered Asset Value as of such day, to exceed 0.60
to 1.0.
 
                              (e)     Unsecured Interest Expense Ratio.  Permit,
for any Test Period, the ratio of (i) Unencumbered Assets NOI for such period to
(ii) Total Unsecured Interest Expense for such period to be less than 2.0 to
1.0.
 
                              (f)     Fixed Charge Coverage Ratio.  Permit, for
any Test Period, the ratio of Total Adjusted EBITDA for such period to Total
Debt Service for such period to be less than 1.75 to 1.0.  Solely for the
purpose of calculating the ratio in this clause (f), Total Adjusted EBITDA (i)
shall include cash flow distributions (other than distributions in respect of
capital transactions) from Noncontrolled Entities (“Noncontrolled Entity
Operating Cash Flow”), provided that Noncontrolled Entity Operating Cash Flow
distributed during the most recent twelve-month period in respect of any
Noncontrolled Entity shall be included, without duplication, only to the extent
of 50% of the amount of such distributions made in such twelve-month period, and
(ii) shall be increased by the amounts excluded pursuant to clauses (iv), (v)
and (vi) of the definition of the term “Total Adjusted EBITDA”.
 
                              Solely for the purposes of this Section 7.1: 
direct or indirect reference to EBITDA, NOI, Indebtedness and debt service (and
items thereof, when applicable) with respect to the Entities, when included,
shall be included only to the extent of the Ownership Percentage therein, except
as otherwise specifically provided.
 
                    SECTION 7.2     Limitation on Certain Fundamental Changes.
 
                              Neither Kimco nor any of its Subsidiaries shall,
directly or indirectly: (a) enter into any merger (except as described in
Schedule 7.2), consolidation or amalgamation, (b) liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or (c) convey, sell, lease,
assign, transfer or otherwise dispose of, all or a substantial portion of its
property, business or assets (each such transaction referred to in the preceding
clauses (a), (b) and (c), a “Capital Transaction”), unless (i) such Capital
Transaction does not involve all or a substantial portion of the property,
business or assets owned or leased by Kimco and its Subsidiaries determined on a
consolidated basis with respect to Kimco and its Subsidiaries taken as a whole,
(ii) there is no Default or Event of Default, before and after giving effect to
such Capital Transaction (including any changes resulting from
recharacterization of Unencumbered Property), and (iii) without limiting the
foregoing, Kimco is in compliance with all covenants under Section 7.1 after
giving effect to such Capital Transaction (including any changes resulting
 
185

--------------------------------------------------------------------------------


 
from recharacterization of Unencumbered Property), and would have been in
compliance therewith for the most recent Test Period if such Capital Transaction
had been given effect (including any changes resulting from recharacterization
of Unencumbered Property) during such Test Period; provided that Kimco may not
engage in a Capital Transaction other than a merger as to which it is the
surviving entity.
 
                    SECTION 7.3     Limitation on Restricted Payments.
 
                              Neither Kimco nor any of its Subsidiaries shall,
directly or indirectly, unless otherwise required in order to maintain Kimco’s
status as a real estate investment trust, declare or pay any dividend (other
than dividends payable solely in the same class of Capital Stock) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any shares of any class of Capital Stock of Kimco or any warrants or options
to purchase any such Capital Stock, whether now or hereafter outstanding, or
make any other distribution in respect thereof, or enter into any transaction
that has a substantially similar effect to any of the foregoing, either directly
or indirectly, whether in cash or property or in obligations of Kimco or any
Subsidiary (collectively, “Restricted Payments”); provided that notwithstanding
the foregoing, (i) during any period of four (4) consecutive fiscal quarters of
Kimco on a cumulative basis, Kimco may make Restricted Payments in an aggregate
amount not to exceed the greater of (a) an amount equal to 95% of FFO for such
period on a cumulative basis, and (b) the amount of dividends required to be
paid by Kimco in order to maintain its status as a real estate investment trust
under the Code, and (ii) dividends and distributions may be paid by any
Subsidiary to Kimco, to any other Subsidiary or to any other Guarantor, if any.
 
                              Solely for the purpose of this Section 7.3, all
references to shares in the definition of the term “Capital Stock” shall be to
common shares only.
 
                    SECTION 7.4     Limitation on Investments, Loans and
Advances.
 
                              Neither Kimco nor any of its Subsidiaries shall,
directly or indirectly, make any advance, loan, extension of credit or capital
contribution to any Person, or purchase any stock, bonds, notes, debentures or
other securities of or any assets constituting a business unit of, or otherwise
make any investment in, any Person, or acquire or otherwise make any investment
in any real property (collectively, “Investments”), if, after giving effect
thereto, the aggregate amount of Investments (valued at cost) made in
Noncontrolled Entities from and after the date of this Agreement would exceed
25% of Gross Asset Value.
 
                    SECTION 7.5     Limitation on Transactions with Affiliates.
 
                              Neither Kimco nor any of its Subsidiaries shall,
directly or indirectly, enter into any transaction, including any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate unless (a) no Default or Event of Default would occur as a result
thereof and (b) such transaction is (i) in the ordinary course of the business
of any Loan Party that is a party thereto and (ii) upon fair and reasonable
terms no less favorable to any Loan Party that is a party thereto or is affected
thereby than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate.
 
186

--------------------------------------------------------------------------------


 
                    SECTION 7.6     Limitation on Changes in Fiscal Year.
 
                              Kimco shall not cause or permit its fiscal year to
end on a day other than December 31, unless otherwise required by any applicable
law, rule or regulation.
 
                    SECTION 7.7     Limitation on Lines of Business; Issuance of
Commercial Paper; Creation of Subsidiaries; Negative Pledges; Swap Agreements.
 
                              Neither Kimco nor any of its Subsidiaries shall,
directly or indirectly:
 
                              (a)     Engage in activities other than real
estate business and real estate related business activities, and in activities
permitted for real estate investment trusts under the Code (including through
taxable REIT subsidiaries).
 
                              (b)     Issue any commercial paper in an aggregate
principal amount exceeding the aggregate unused and available commitments under
any revolving credit facility (other than the Commitments hereunder) entered
into by Kimco or any Borrower and not prohibited by this Agreement.  For the
purposes of this paragraph, commitments shall be deemed to be available to the
extent that, on any date of determination, assuming timely delivery of a
borrowing notice by Kimco or the applicable Borrower, the lender(s) thereunder
would be obligated to fund loans pursuant thereto.
 
                              (c)     Enter into with any Person, or suffer to
exist, any agreement, other than (i) this Agreement and the other Loan
Documents, (ii) the Core US Credit Agreement or (iii) any agreements governing
any purchase money Liens, Financing Leases or mortgage financings not prohibited
by this Agreement (in which cases, any prohibition or limitation referred to
below shall only be effective against the assets financed thereby) which, in any
such case, prohibits or limits the ability of Kimco or any of its Subsidiaries
to create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired.
 
                              (d)     Enter into any Swap Agreement, except Swap
Agreements entered into in the ordinary course of business (not for purposes of
speculation) to hedge or mitigate risks, including those related to interest
rates or currency exchange rates, to which Kimco or such Subsidiary is exposed
in the conduct of its business or the management of its liabilities.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
                              If any of the following events shall occur and be
continuing:
 
                              (a)     Any Borrower shall fail to pay any
principal of any Revolving Credit Loan or any Reimbursement Obligation when due
in accordance with the terms thereof or hereof; or any Borrower shall fail to
pay any interest on any Revolving Credit Loan, any Reimbursement Obligation or
any other amount payable hereunder, within five (5) Business Days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof; or
 
187

--------------------------------------------------------------------------------


 
                              (b)     Any representation or warranty made or
deemed made by any Borrower or Kimco herein or in any other Loan Document or
which is contained in any certificate, document or financial or other statement
furnished by it at any time under or in connection with this Agreement or any
other Loan Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made or furnished; or
 
                              (c)     There shall be any default in the
observance or performance of any agreement contained in Section 6.7(a) or
Article VII; or
 
                              (d)     Any Borrower or Kimco shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Article), and such default, shall continue unremedied for a period of 30
days after notice from the Administrative Agent, the Issuing Lender or the
Required Lenders; or
 
                              (e)     An Event of Default under (and as defined
in) the Core US Credit Agreement shall occur and be continuing or Kimco or any
of its Subsidiaries shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding (x) any
Revolving Credit Loans or Reimbursement Obligations (which shall be governed by
clause (a) above) and (y) any Non-Recourse Indebtedness) on the scheduled or
original due date with respect thereto; or (ii) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default under this Agreement
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $25,000,000; provided,
further, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
under this Agreement if such default, event or condition relates solely to any
Borrower and/or its observance or performance of its obligations under this
Agreement or in any other Loan Document; or
 
                              (f)      (i) Any Borrower or Kimco shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets,
 
188

--------------------------------------------------------------------------------


 
or any Borrower or Kimco shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Borrower or Kimco any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against any Borrower or Kimco any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) any Borrower or Kimco shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Borrower or Kimco shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
 
                              (g)      (i) Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Kimco or any Commonly Controlled Entity, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed (or a trustee shall be appointed) to administer, or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Majority Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) Kimco or any Commonly Controlled Entity shall, or is, in the
reasonable opinion of the Majority Lenders, likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or
 
                              (h)     One or more judgments or decrees shall be
entered against Kimco or any Entity involving in the aggregate a liability (not
paid or fully covered by insurance) of $20,000,000 or more (excluding
Non-Recourse Indebtedness), and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or
 
                              (i)     The guarantee by Kimco set forth in
Article XI at any time shall cease, for any reason, to be in full force and
effect or Kimco shall so assert; or
 
                              (j)     Kimco shall cease, for any reason, to
maintain its status as an equity-oriented real estate investment trust under
Sections 856 through 860 of the Code; or
 
                              (k)     At any time Kimco or any of its
Subsidiaries shall be required to take any actions in respect of environmental
remediation and/or environmental compliance, the aggregate expenses, fines,
penalties or other charges with respect to which are recourse to Kimco and, in
the judgment of the Majority Lenders, could reasonably be expected to exceed
$20,000,000;
 
189

--------------------------------------------------------------------------------


 
provided that any such remediation or compliance shall not be taken into
consideration for the purposes of determining whether an Event of Default has
occurred pursuant to this paragraph (k) if (i) such remediation or compliance is
being contested by Kimco or the applicable Subsidiary in good faith by
appropriate proceedings or (ii) such remediation or compliance is satisfactorily
completed within 90 days from the date on which Kimco or the applicable
Subsidiary receives notice that such remediation or compliance is required,
unless such remediation or compliance cannot reasonably be completed within such
90 day period in which case such time period shall be extended for a period of
time reasonably necessary to perform such compliance or remediation using
diligent efforts (not to exceed 180 days if the continuance of such remediation
or compliance beyond such 180 day period, in the judgment of the Majority
Lenders, could reasonably be expected to have a Material Adverse Effect); or
 
                              (l)     A Change in Control shall occur;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to Kimco, automatically the Commitments
shall immediately terminate and the Revolving Credit Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) and the Notes shall immediately become due and payable, and
(B) if such event is any other Event of Default, subject to the last paragraph
of this Article VIII, either or both of the following actions may be taken: (i)
the Administrative Agent may, or upon the request of the Majority Lenders the
Administrative Agent shall, by notice to the Borrowers, declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; and (ii) the Administrative Agent may, or upon the request of the
Majority Lenders the Administrative Agent shall, by notice to the Borrowers,
declare the Revolving Credit Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) and the Notes to
be due and payable forthwith, whereupon the same shall immediately become due
and payable.
 
                              With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the applicable Borrower shall
at such time deposit in a cash collateral account opened by and under the
exclusive dominion and control of the Administrative Agent an amount equal to
the aggregate then undrawn and unexpired amount of such Letters of Credit.  Each
such depositing Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender and the L/C Participants, a security interest in
such cash collateral to secure all obligations of such Borrower under this
Agreement and the other Loan Documents.  Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts or
other demands for payment drawn under such Letters of Credit, and the unused
portion thereof after all such Letters of Credit shall have expired or been
fully drawn upon, if any, shall be applied to repay other obligations of the
Borrowers hereunder and under the other Loan Documents.  After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrowers
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash
 
190

--------------------------------------------------------------------------------


 
collateral account shall be returned to the applicable Borrower or to whomsoever
may be lawfully entitled thereto.  The Borrowers shall execute and deliver to
the Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, such further documents and instruments as the Administrative Agent
may request to evidence the creation and perfection of the within security
interest in such cash collateral account.
 
                              Except as expressly provided above in this
Article, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.
 
                              If an event occurs with respect to a Borrower that
would constitute a Default hereunder that is capable of cure by the release of
such Person as a Borrower hereunder and under the other Loan Documents, then
such event shall not constitute a Default hereunder (or such Default shall be
deemed waived) if, within two (2) Business Days after the Administrative Agent
has given notice to Kimco of the occurrence of such event, (a) Kimco has
delivered to the Administrative Agent a request for the release of such Borrower
and describing the event constituting such Default in such detail as is
reasonably acceptable to the Administrative Agent, (b) all Loans made to such
Borrower, together with all accrued and unpaid interest thereon, shall have been
repaid in full, (c) any other amount owing to any Lender, the Issuing Lender or
the Administrative Agent by such Borrower hereunder or under any other Loan
Document shall have been paid in full, (d) all Letters of Credit issued at the
request of such Borrower shall have expired or been terminated, and (e) after
giving effect to the release of such Borrower, there shall be at least one (1)
Borrower remaining as such hereunder, and provided that (i) there shall be no
other Default or Event of Default, before and after giving effect to such
release (including any changes resulting from recharacterization of Unencumbered
Property), and (ii) Kimco shall be in compliance with all covenants under
Section 7.1 after giving effect to such release (including any changes resulting
from recharacterization of Unencumbered Property), and would have been in
compliance therewith for the most recent Test Period if such release had been
given effect (including any changes resulting from recharacterization of
Unencumbered Property) during such Test Period.  Upon compliance with all the
provisions of the foregoing sentence, such Borrower shall be released from its
obligations (and shall no longer be entitled to any benefits) hereunder and
under the other Loan Documents.
 
                              If an event occurs with respect to a Guarantor
(other than Kimco) that would constitute a Default hereunder that does not
result in a Material Adverse Effect and that is capable of cure by the release
of such Person as a Guarantor hereunder and under the other Loan Documents, then
such event shall not constitute a Default hereunder (or such Default shall be
deemed waived) if, within two (2) Business Days after the Administrative Agent
has given notice to Kimco of the occurrence of such event, Kimco has delivered
to the Administrative Agent a request for the release of such Guarantor and
describing the event constituting such Default in such detail as is reasonably
acceptable to the Administrative Agent and, after giving effect to the release
of such Guarantor, no more than ten (10) Guarantors shall have been released
hereunder, and provided that (a) there shall be no other Default or Event of
Default, before and after giving effect to such release (including any changes
resulting from recharacterization of Unencumbered Property), and (b) Kimco shall
be in compliance with all covenants under Section 7.1 after giving effect to
such release (including any changes resulting from recharacterization of
Unencumbered Property), and would have been in compliance therewith for the most
recent Test Period if such release had been given effect (including any
 
191

--------------------------------------------------------------------------------


 
changes resulting from recharacterization of Unencumbered Property) during such
Test Period.  Upon compliance with all the provisions of the foregoing sentence,
such Guarantor shall be released from its obligations (and shall no longer be
entitled to any benefits) hereunder and under the other Loan Documents.
 
ARTICLE IX
 
THE AGENTS
 
                    SECTION 9.1     The Agents. 
 
                              For purposes of this Section 9.1 and Section 10.6,
the term “Related Parties” shall mean, with respect to any specified Person, (i)
any Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by, or is under common Control with such specified
Person, and (ii) the respective directors, officers, employees, agents and
advisors of such specified Person and of any other Person referred to in the
preceding clause (i).
 
                              (a)     Each of the Lenders and the Issuing Lender
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.
 
                              (b)     The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and each Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with such bank (an “Administrative Agent Affiliate”) may accept
deposits from, lend money to and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder.
 
                              (c)     The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein.  Without
limiting the generality of the foregoing, (i) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, (ii) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided herein), and (iii) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Kimco or any of
its Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Administrative Agent Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided herein) or in the absence of its own gross negligence
or willful misconduct.  The Administrative Agent shall be deemed not to
 
192

--------------------------------------------------------------------------------


 
have knowledge of any Default or Event of Default other than nonpayment of
principal or interest unless and until written notice thereof is given to the
Administrative Agent by Kimco or a Lender, and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document, or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. 
 
                              (d)     The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (who may be counsel for Kimco or the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
                              (e)     The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
 
                              (f)     Subject to the appointment and acceptance
of a successor Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Lender and Kimco.  By the Required Lenders’ giving at least thirty (30)
Business Days prior written notice to the Administrative Agent and Kimco, the
Administrative Agent may be removed, by action of the Required Lenders
(excluding the bank serving as Administrative Agent (the “Agent Bank”)), (i) at
any time for gross negligence or willful misconduct, as determined by the
Required Lenders (excluding for such determination the Agent Bank), or (ii) in
the event that the Agent Bank, in its capacity as a Lender, shall have assigned
all of its outstanding Commitments, Loans, and its Commitment Percentage of the
L/C Obligations to another bank, financial institution or other entity pursuant
to Section 10.6, and at the end of such thirty (30) Business Day period the
Agent Bank shall be deemed discharged from its duties and obligations as
Administrative Agent hereunder and under any other Loan Documents, provided that
it is a condition to the removal of the Administrative Agent under clause (ii)
above in the circumstance in which the Agent Bank is the Issuing Lender
hereunder, that all outstanding Letters of Credit issued by the Issuing Lender
(including Letters of Credit
 
193

--------------------------------------------------------------------------------


 
issued by any Affiliate of the Agent Bank) hereunder shall be returned to the
Issuing Lender for cancellation, that the Issuing Lender shall be reimbursed for
all drafts or other demands for payment under the Letters of Credit that have
not yet been reimbursed by the Borrowers or paid by the L/C Participants (except
to the extent of the Commitment Percentage of L/C Obligations assigned by the
Agent Bank), that all fees and expenses accrued and payable to the Issuing
Lender be paid, and that the Issuing Lender shall be deemed to be replaced under
Section 3.9 hereof.  Upon any such resignation or removal, the Required Lenders
shall have the right, in consultation with Kimco, to appoint a successor. In the
case of resignation by the Administrative Agent, if no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent which
shall be a bank organized under the laws of Canada with an office in Toronto,
Canada and New York, New York, or a Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common
Control with any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor to a retired Administrative Agent,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under any other Loan Documents.  The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article, including Section 9.2, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
                              (g)     Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.
 
                    SECTION 9.2     Indemnification.
 
                              The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section 9.2 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Revolving Credit Loans shall have been paid in full, ratably in accordance with
their Commitment Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including at any time following the payment of the Revolving
Credit Loans and regardless of whether pre-judgment or post-judgment) be imposed
 
194

--------------------------------------------------------------------------------


 
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting solely from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section 9.2 shall survive the termination of this Agreement and the
payment of the Revolving Credit Loans and all other amounts payable hereunder.
 
                    SECTION 9.3     The Syndication Agents,  Documentation
Agent, Lead Arranger, and Bookrunner.
 
                              Each of the Syndication Agents, the Documentation
Agent, the Bookrunner and the Lead Arranger referred to on the cover of this
Agreement in its capacity as such shall have no rights, duties or
responsibilities hereunder, nor any fiduciary relationship with any party
hereto, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Syndication or Documentation Agents, Bookrunner or Lead Arranger in
their respective capacities as such. 
 
ARTICLE X
 
MISCELLANEOUS
 
                    SECTION 10.1     Amendments and Waivers; Automatic
Modifications.
 
                              Unless otherwise expressly provided in this
Agreement or in any other Loan Document, neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Loan Parties written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or the other Loan Documents or changing in any manner the rights of the Lenders
or of the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Revolving Credit Loan or Note, or reduce the stated rate
of any interest or fee payable hereunder or extend the scheduled date of any
payment thereof or increase or reduce (except for reductions in accordance with
Section 2.2(f)) the amount or extend the expiration date of any Lender’s
Commitment, in each case without the consent of each Lender directly affected
thereby, or (ii) amend, modify or waive any provision of this Section 10.1,
change Section 2.9(a) or Section 10.11(a) in a manner that would alter the pro
rata sharing of payments required thereby, reduce the percentage specified in
the definitions of Required Lenders or Majority
 
195

--------------------------------------------------------------------------------


 
Lenders, consent to the assignment or transfer by Kimco of any of its rights and
obligations under this Agreement and the other Loan Documents, amend the proviso
to the definition of the term “Unencumbered Properties”, or amend, modify, or
waive any provision of any Loan Document which, by its terms, requires the
consent, approval or satisfaction of all Lenders, or release Kimco from its
guarantee under Article XI, in each case without the written consent of all the
Lenders, or (iii) amend, modify or waive any provision of Article III or
otherwise affect the rights or duties of the Issuing Lender without the written
consent of the Issuing Lender, or (iv) amend, modify or waive any provision of
Article IX or otherwise affect the rights or duties of the Administrative Agent
without the written consent of the then Administrative Agent.  Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Borrowers, the other Loan Parties,
the Lenders, the Issuing Lender, the Administrative Agent and all future holders
of the Notes.  In the case of any waiver, the Borrowers, the other Loan Parties,
the Lenders, the Issuing Lender and the Administrative Agent shall be restored
to their former position and rights hereunder and under any outstanding Notes
and any other Loan Documents, and any Default or Event of Default waived shall
be deemed to be cured and not continuing to the extent therein specified; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.
 
                              The parties hereto acknowledge that (a) as of the
Effective Date, each Lender (or an Affiliate of such Lender wholly owned,
directly or indirectly, by such Lender or such Lender’s parent) (a “Core
Affiliate”) is also a Core Lender under the Core US Credit Agreement and (b) the
affirmative and negative covenants set forth in Articles VI and VII (including
the financial covenants set forth in Section 7.1 and the definitions related
thereto) and the Events of Default set forth in Article VIII, are based upon and
are substantially identical to the corresponding provisions contained in the
Core US Credit Agreement.  Notwithstanding anything to the contrary contained in
this Agreement or in any other Loan Document, the parties hereto acknowledge and
agree that (a) if the affirmative and/or negative covenants (including the
financial covenants and definitions related thereto) and/or events of default
contained in the Core US Credit Agreement are amended (or otherwise modified,
substituted, renewed, and/or replaced) to differ from those set forth in
Articles VI, VII or VIII of this Agreement, as applicable (collectively, the
“Changed Covenants”), and if, at the time of the effectiveness of any such
amendment (or other modification, substitution, renewal, and/or replacement),
each Lender (or a Core Affiliate of such Lender) is also a lender under the Core
US Credit Agreement, then this Agreement shall be automatically and
simultaneously deemed to have been modified and amended to reflect and
incorporate such Changed Covenants in substitution and replacement of such
affirmative and negative covenants (and the related definitions, as applicable)
and/or Events of Default contained in this Agreement and (b) if each Lender (or
a Core Affiliate of such Lender) is not also a lender under the Core US Credit
Agreement at the time of the effectiveness of any such amendment (or other
modification, substitution, renewal, and/or replacement), each Lender who is (or
whose Core Affiliate is) then also a lender under the Core US Credit Agreement
shall consent to the amendment of this Agreement to incorporate the Changed
Covenants in substitution and replacement of such affirmative and negative
covenants (and the related definitions, as applicable) and/or Events of Default
contained in this Agreement; provided, however, that notwithstanding any Changed
Covenants, (i) the differences existing on the Effective Date between the Core
US Credit Agreement and this Agreement contained in (A) the introductory
paragraph of Article VI, (B) Section 6.9(c), (C) Section 7.7(c), (D) paragraphs
 
196

--------------------------------------------------------------------------------


 
(b), (d) and (f) of Article VIII, as a result of the addition of the words
“[A]ny Borrower or” in such paragraphs, (E) the initial phrase of paragraph (e)
of Article VIII (i.e., “An Event of Default under (and as defined in) the Core
US Credit Agreement shall occur and be continuing or Kimco or any of its
Subsidiaries”), (F) paragraph (i) of Article VIII, (G) paragraph (k) of Article
VIII, as a result of the substitution of the words “Kimco or any of its
Subsidiaries” for the words “any Borrower or any Subsidiary of any Borrower” and
the word “Kimco” for the words “such Borrower” in such paragraph, (H) the clause
immediately following paragraph (l) of Article VIII (the “Enforcement Clause”),
as a result of the addition of the words “with respect to Kimco” and “subject to
the last paragraph of this Article VIII,” and the substitution of the words “the
Borrowers” for the word “Kimco” in such Enforcement Clause, and (I) the
Enforcement Clause and the last two (2) paragraphs of Article VIII, as a result
of the deletion of the word “Kimco” from such Enforcement Clause and such
paragraphs and (ii) the definition of the terms Commitment and Loan Documents in
Section 1.1, shall not be deemed amended unless any such amendment is made
pursuant to the first paragraph of this Section 10.1; and provided further, that
all Changed Covenants shall be deemed revised to incorporate and reflect, as
applicable, the applicable Loans and credit agreements referred to in this
Agreement, the applicable Borrowers parties to this Agreement, and any required
grammatical changes related to any of the foregoing.  Each Lender shall promptly
provide to the Administrative Agent such evidence as the Administrative Agent
may reasonably request to demonstrate whether any Affiliate of such Lender that
is also a Core Lender is a Core Affiliate.
 
                    SECTION 10.2     Notices.
 
                              All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of any Borrower, Kimco,
the Issuing Lender and the Administrative Agent, and as notified to the
Administrative Agent pursuant to an administrative questionnaire in the case of
the other parties hereto, or to such other address as may be hereafter notified
by the respective parties hereto and any future holders of the Notes:
 
 
Any Borrower or Kimco:
c/o Kimco Realty Corporation
 
 
3333 New Hyde Park Road, Suite 100
 
 
New Hyde Park, New York 11042
 
 
Attention: Glenn G. Cohen
 
 
Telecopy: (516) 869-2572
 
 
 
 
The Administrative Agent and the Issuing Lender:
Royal Bank of Canada
 
 
Royal Bank Plaza
 
 
P.O. Box 50, 200 Bay Street
 
 
12th Floor, South Tower
 
 
Toronto, Ontario M5J 2W7
 
 
Canada
 
 
Attention: Manager, Agency Services Group
 
 
Telecopy: (416) 842-4023

 
197

--------------------------------------------------------------------------------


 
 
with a copy to:
Royal Bank of Canada
 
 
One Liberty Plaza, 3rd Floor
 
 
165 Broadway
 
 
New York, New York 10006-1404
 
 
Attention: Manager, Loans Administration
 
 
Telecopy: (212) 428-2372
 
 
 
 
and to:
Royal Bank of Canada
 
 
One Liberty Plaza, 6th Floor
 
 
165 Broadway
 
 
New York, New York 10006-1404
 
 
Attention: Gordon MacArthur
 
 
Telecopy: (212) 428-6459
 
 
 
 
and a copy of all notices faxed to:
Mr. Jamie Cameron
 
 
CTM Group
 
 
Facsimile: (416) 842-4020
 
 
 

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2, 2.3 or 2.4 shall not be effective until
received.
 
                    SECTION 10.3     No Waiver; Cumulative Remedies.
 
                              No failure to exercise and no delay in exercising,
on the part of the Administrative Agent, the Issuing Lender or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
                    SECTION 10.4     Survival of Representations and Warranties.
 
                              All representations and warranties made hereunder,
in the other Loan Documents and in any document, certificate or statement
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of the extensions of credit hereunder.
 
                    SECTION 10.5     Payment of Expenses and Taxes.
 
                              Each Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents, any Letters of Credit, and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent; (b) to pay or reimburse
each Lender, the Issuing Lender
 
198

--------------------------------------------------------------------------------


 
and the Administrative Agent for all its costs and expenses (including
post-judgment costs and expenses) incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents, any
Letters of Credit, and any such other documents, including the reasonable fees
and disbursements of counsel to the Administrative Agent, the Issuing Lender and
the several Lenders; (c) to pay, and indemnify and hold harmless each Lender,
the Issuing Lender and the Administrative Agent (and their respective
affiliates, officers, directors, employees, advisors and agents) from and
against, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, the Original Credit
Agreement, this Agreement, the other Loan Documents, any Letters of Credit, and
any such other documents; and (d) to pay, and indemnify and hold harmless each
Lender, the Issuing Lender and the Administrative Agent (and their respective
affiliates, officers, directors, employees, advisors and agents) from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (and regardless of whether pre-judgment or post-judgment) with
respect to the execution, delivery, enforcement, performance and administration
of the Original Credit Agreement, this Agreement, the other Loan Documents, the
Letters of Credit, and any such other documents, including any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of Kimco, any of its Subsidiaries
or any of the Properties (all the foregoing in this clause (d), collectively,
the “indemnified liabilities”), provided that the Borrowers shall have no
obligation hereunder to any indemnitee with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of such indemnitee.  The
agreements in this Section 10.5 shall survive the termination of this Agreement,
the expiration, cancellation, or other termination of the Letters of Credit, and
the payment of the Revolving Credit Loans and all other amounts payable
hereunder.
 
                    SECTION 10.6     Successors and Assigns.
 
                              For purposes of this Section 10.6 the term
“Related Parties” shall have the meaning given thereto in Section 9.1 hereof.
 
                              (a)     The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit (an “Issuing Lender Affiliate”)), except
that (i) none of the Loan Parties may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Loan Party without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Issuing Lender Affiliate), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any
 
199

--------------------------------------------------------------------------------


 
legal or equitable right, remedy or claim under or by reason of this Agreement
or any other Loan Document.
 
                              (b)     (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement and under
the other Loan Documents (including all or a portion of its Commitment and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:
 
                                                  (A)     Kimco, provided that
no consent of Kimco shall be required for an assignment to a Lender, an
Affiliate of a Lender who is an Eligible Assignee, an Approved Fund (as defined
below) who is an Eligible Assignee, or, if an Event of Default has occurred and
is continuing, any other assignee;
 
                                                  (B)     the Administrative
Agent, provided that no consent of the Administrative Agent shall be required
for an assignment of any Commitment to an assignee that is a Lender or an
Affiliate of a Lender with a Commitment immediately prior to giving effect to
such assignment; and
 
                                                  (C)     the Issuing Lender.
 
                                        (ii)     Assignments shall be subject to
the following additional conditions:
 
                                                  (A)     except in the case of
an assignment to a Lender or an Affiliate of a Lender who is an Eligible
Assignee or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption (as defined below) with respect to such assignment is
delivered to the Administrative Agent) shall not be less than C$5,000,000 unless
Kimco and the Administrative Agent otherwise consent, provided that no such
consent of Kimco shall be required if an Event of Default has occurred and is
continuing;
 
                                                  (B)     each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents;
 
                                                  (C)     the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption substantially in the form of Exhibit A or in any other form
approved by the Administrative Agent (an “Assignment and Assumption”), together
with a processing and recordation fee of C$4,000 (which, except as provided in
Section 2.15, shall not be payable by the Borrowers); and
 
                                                  (D)     the assignee, if it
shall not be a Lender, shall (i) deliver to the Administrative Agent an
Administrative Questionnaire in the form approved by the Administrative Agent
(an “Administrative Questionnaire”) and (ii) certify in writing
 
200

--------------------------------------------------------------------------------


 
(pursuant to the Assignment and Assumption or otherwise) for the benefit of the
Borrowers that it is an Eligible Assignee.
 
                              For the purposes of this Section 10.6, the term
“Approved Fund” has the following meaning:
 
                              “Approved Fund” means any Person (other than a
natural person) that is an Eligible Assignee and is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
 
                              Subject to acceptance and recording thereof
pursuant to paragraph (b)(iii) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.13 and 10.5).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
                                        (iii)     The Administrative Agent,
acting for this purpose as an agent of the Borrowers, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and payments made by the
Issuing Lender pursuant to the Letters of Credit, owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
                                        (iv)     Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in this paragraph (b) and any written consent to such assignment
required by this paragraph (b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.9(b), 3.4 or 9.2, the Administrative Agent shall have no obligation to
 
201

--------------------------------------------------------------------------------


 
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
                              (c)     (i) Any Lender may, without the consent of
Kimco, any Borrower, the Administrative Agent, or the Issuing Lender, sell
participations to an Eligible Assignee or, with the consent of the Borrowers
(such consent not to be unreasonably withheld and not to be required if a
Designated Event of Default has occurred and is continuing) to one or more other
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and under the other Loan Documents
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrowers, the other
Loan Parties, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 10.1 that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.11, 2.12 and 2.13 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.11(b) as though it were a Lender, provided such
Participant agrees to be subject to Section 10.11(a) as though it were a Lender.
 
                                        (ii)     A Participant shall not be
entitled to receive any greater payment under Section 2.11 or 2.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Kimco’s prior written consent.  A Participant that
would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12(a) unless Kimco is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply, and does so comply, with Section 2.12(b) as though it were
a Lender.
 
                              (d)     Any Lender may at any time pledge or
assign, or grant a security interest in, all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment or grant of a security
interest; provided that no such pledge or assignment or grant of a security
interest, nor the exercise of remedies in respect of such security interest,
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
 
202

--------------------------------------------------------------------------------


 
                    SECTION 10.7     Disclosure.
 
                              Subject to Section 10.19, Kimco and each Borrower
authorize each Lender to disclose to any Participant or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning Kimco and its Affiliates which has been
delivered to such Lender by or on behalf of Kimco or any Borrower pursuant to
this Agreement or which has been delivered to such Lender by or on behalf of
Kimco or any Borrower in connection with such Lender’s credit evaluation of
Kimco and its Affiliates prior to becoming a party to this Agreement.
 
                    SECTION 10.8     [Intentionally Omitted.]
 
                    SECTION 10.9     Extension of Maturity Date.
 
                              By notice to the Administrative Agent not earlier
than twelve (12) months nor later than three (3) months before the Maturity Date
specified in clause (i) of the definition of “Maturity Date” (the “Original
Maturity Date”), the Borrowers may extend the Maturity Date to the date one year
after the Original Maturity Date (the “Extended Maturity Date”); provided that
(i) the Borrowers shall have paid to the Administrative Agent for the account of
the Lenders on or before on the Original Maturity Date a nonrefundable extension
fee in an amount equal to 0.15% of the aggregate amount of the Commitments in
effect on the Original Maturity Date, whether used or unused, and (ii) the
following conditions shall be satisfied:
 
                              (a)     Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the as of the Original Maturity
Date as if made on and as of such date except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.
 
                              (b)     (i) No Default or Event of Default shall
have occurred and be continuing on the date of such notice or as of the Original
Maturity Date, and (ii) Kimco would be in compliance with each financial
covenant set forth in paragraphs (a) through (g) of Section 7.1 if the ratio or
amount referred to therein were to be calculated as of the Original Maturity
Date (provided that for the purposes of determining such compliance, Gross Asset
Value and Value of Unencumbered Properties shall be determined for the most
recent Test Period as to which a compliance certificate has been delivered
pursuant to Section 6.2(b)).
 
                              The request for an extension under this Section
10.9 shall constitute a representation and warranty by the Borrowers as of the
date of such request and as of the Original Maturity Date that the conditions
contained in this Section 10.9 have been satisfied, and shall be accompanied by
a certificate of a Responsible Officer to such effect. The Administrative Agent
shall promptly notify the Lenders of any such extension.
 
                    SECTION 10.10     Subsidiary Guarantors; Release of
Borrowers.
 
                              (a)     At the election of Kimco at any time and
from time to time, at the time of such election, one or more Wholly Owned
Subsidiaries shall become a guarantor of the Revolving Credit Facility (together
with the Subsidiaries listed on Schedule 10.10, each a
 
203

--------------------------------------------------------------------------------


 
“Subsidiary Guarantor”) by executing and delivering to the Administrative Agent,
as applicable, a Subsidiary Guarantee; provided that (x) each such Wholly Owned
Subsidiary shall satisfy the Baseline Conditions on and as of the date such
Wholly Owned Subsidiary delivers its Subsidiary Guarantee and (y) Kimco shall be
deemed to represent and warrant as of such date that such proposed Subsidiary
Guarantor is a Wholly Owned Subsidiary.
 
                              (b)     A Borrower shall be released as a Borrower
hereunder upon written request by Kimco provided that (i) any Loans to and/or
other obligations of such Borrower proposed to be released shall have been
either (A) repaid (and any outstanding Letters of Credit issued for its account
shall have been fully cash collateralized unless Kimco is a co-applicant
thereof) or (B) assumed (pursuant to a written agreement reasonably satisfactory
in form and substance to the Administrative Agent), concurrently with or prior
to such release, by Kimco or by another Borrower (which other Borrower satisfies
the Baseline Conditions at the time of such assumption), (ii) there is no Event
of Default after giving effect to such release, (iii) Kimco is in compliance
with each of the financial covenants set forth in paragraphs (a) through (f) of
Section 7.1 if the ratio or amount referred to therein were to be calculated as
of such date, but after giving effect to such release (provided that for the
purposes of determining such compliance, Gross Asset Value and Value of
Unencumbered Properties shall be determined for the most recent Test Period as
to which a compliance certificate has been delivered pursuant to Section 6.2(b),
after giving effect to such release), (iv) Kimco has furnished to the
Administrative Agent a certificate of its chief financial officer or other
authorized officer as to the matters referred in the preceding sub-clauses (ii)
and (iii), and (v) after giving effect to such release, there shall be at least
one (1) Borrower remaining as such hereunder.
 
                              (c)     A Subsidiary Guarantor shall be released
from any Subsidiary Guarantee upon written request by Kimco provided that
(i) there is no Event of Default after giving effect to such release (including
any changes resulting from any Property’s ceasing to be an Unencumbered Property
if such released guarantor immediately prior to giving effect to such release
was an Obligated Property Owner in respect thereof), (ii) Kimco is in compliance
with each of the financial covenants set forth in paragraphs (a) through (f) of
Section 7.1 if the ratio or amount referred to therein were to be calculated as
of such date, but after giving effect to such release (including any changes
resulting from any Property’s ceasing to be an Unencumbered Property if such
released guarantor was an Obligated Property Owner in respect thereof
immediately prior to giving effect to such release and provided that for the
purposes of determining such compliance, Gross Asset Value and Value of
Unencumbered Properties shall be determined for the most recent Test Period as
to which a compliance certificate has been delivered pursuant to Section
6.2(b)), and (iii) Kimco has furnished to the Administrative Agent a certificate
of its chief financial officer or other authorized financial officer as to the
matters referred to in the preceding clauses (i) and (ii).
 
                    SECTION 10.11     Adjustments; Set-off.
 
                              (a)     If any Lender (a “benefitted Lender”)
shall at any time receive any payment of all or part of its Revolving Credit
Loans or the Reimbursement Obligations owing to it, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
paragraph (f) of Article VIII, or otherwise), in a greater proportion than any
such payment to or collateral
 
204

--------------------------------------------------------------------------------


 
received by any other Lender, if any, in respect of such other Lender’s
Revolving Credit Loans or the Reimbursement Obligations owing to it, or interest
thereon, such benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Revolving
Credit Loans or the Reimbursement Obligations owing to it, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such benefitted Lender to share the excess
payment or benefits of such collateral or proceeds ratably with each of the
Lenders; provided, however, that (i) if all or any portion of such excess
payment or benefits is thereafter recovered from such benefitted Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest, and (ii) the provisions of
this paragraph shall not be construed to apply to any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Revolving Credit Loans or participations
in respect of Letters of Credit to any assignee or participant, other than to
any Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).
 
                              (b)     In addition to any rights and remedies of
the Lenders provided by law, each Lender and each of its Affiliates shall have
the right, without prior notice to any Borrower or Kimco, any such notice being
expressly waived by each Borrower and Kimco to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower or
Kimco hereunder or under the Notes (whether at the stated maturity, by
acceleration or otherwise) to set off and appropriate and apply against such
amount, any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, obligations, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any of its Affiliates or any branch or agency thereof to or for the credit or
the account of such Loan Party.  Each Lender agrees promptly to notify the
applicable Loan Party, the Issuing Lender and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
                    SECTION 10.12     Counterparts.
 
                              This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts each of
which shall constitute an original, but all of which when taken together shall
be deemed to constitute one and the same instrument.  A set of the copies of
this Agreement signed by all the parties shall be lodged with Kimco, on behalf
of itself and the Borrowers, and with the Issuing Lender and the Administrative
Agent.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
                    SECTION 10.13     Severability.
 
                              Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
205

--------------------------------------------------------------------------------


 
                    SECTION 10.14     Integration.
 
                              This Agreement and the other Loan Documents
represent the entire agreement of Kimco, the other Guarantors, the Borrowers,
the Administrative Agent, the Issuing Lender and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Issuing Lender or
any Lender relative to subject matter hereof or thereof not expressly set forth
or referred to herein or in the other Loan Documents.
 
                    SECTION 10.15     GOVERNING LAW.
 
                              THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
                    SECTION 10.16     Submission to Jurisdiction; Waivers.
 
                              Each Borrower and Kimco hereby irrevocably and
unconditionally:
 
                              (a)     submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;
 
                              (b)     consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;
 
                              (c)     agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at the address set forth in Section 10.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;
 
                              (d)     agrees that nothing herein shall affect
the right to effect service of process in any other manner permitted by law or
shall limit the right to sue in any other jurisdiction; and
 
                              (e)     waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding in connection with this Agreement or any other Loan Document any
special, exemplary, punitive or consequential damages.
 
                    SECTION 10.17     Acknowledgments.
 
                              Each Borrower and Kimco hereby acknowledges and
agrees that:
 
206

--------------------------------------------------------------------------------


 
                              (a)     such Person has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents;
 
                              (b)     neither the Administrative Agent, the
Issuing Lender nor any Lender has any fiduciary relationship with or duty to
such Person arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between Administrative Agent, the
Issuing Lender and the Lenders, on the one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
 
                              (c)     no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders, the Issuing Lender and the Administrative
Agent or among such Person, the Administrative Agent, the Issuing Lender and the
Lenders; and
 
                              (d)     if and to the extent there is more than
one (1) Borrower hereunder, at such time (or times), each Borrower’s liabilities
and obligations under this Agreement, the Notes and the other Loan Documents to
which it is a party are and shall, unless otherwise expressly specified in such
Loan Document, be the several obligations of such Borrower, and shall not be the
joint and several obligations of the Borrowers.
 
                    SECTION 10.18     WAIVERS OF JURY TRIAL.
 
                              EACH BORROWER, KIMCO, THE ADMINISTRATIVE AGENT,
THE ISSUING LENDER AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
                    SECTION 10.19     Confidentiality.
 
                              Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (and
Kimco and each Borrower hereby acknowledges and agrees that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), each Lender is required to obtain, verify
and record information that identifies the Borrowers, which information includes
the name and address of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with the Act), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder or to which the Administrative Agent, the Issuing
Lender or any Lender is a party, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to
 
207

--------------------------------------------------------------------------------


 
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Lender or any
Lender on a nonconfidential basis from a source other than Kimco or any
Borrower.  For the purposes of this Section, “Information” means all information
received from Kimco or any Borrower relating to Kimco or any Borrower or its (or
their) respective business, other than any such information that is available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis; provided that in the case of information received from Kimco or any
Borrower after the date of the Original Credit Agreement, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
                    SECTION 10.20     Judgment Currency.
 
                              (a)     The obligations hereunder and under the
other Loan Documents of the Loan Parties to make payments in Dollars or in Cdn
Dollars, as the case may be (the “Obligation Currency”), shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Issuing Lender or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Issuing Lender or such Lender under this Agreement or the other Loan Documents. 
If, for the purpose of obtaining or enforcing judgment against any Loan Party in
any court or in any jurisdiction, it becomes necessary to convert into or from
any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the Cdn Dollar Amount of
such amount, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).
 
                              (b)     If there is a change in the rate of
exchange prevailing between the Judgment Currency Conversion Date and the date
of actual payment of the amount due, the applicable Loan Party obligated in
respect thereof covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
 
                              (c)     For purposes of determining the Cdn Dollar
Amount under this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.
 
208

--------------------------------------------------------------------------------


 
ARTICLE XI
 
GUARANTEE BY KIMCO
 
                    SECTION 11.1     Guarantee.
 
                              In order to induce the Lenders to extend credit
hereunder, Kimco hereby irrevocably and unconditionally guarantees to the
Administrative Agent for the benefit of the Lender Parties and the
Administrative Agent, as a primary obligor and not merely as a surety, the due
and punctual payment of all Obligations of all the Borrowers (collectively, the
“Guaranteed Obligations”).  Kimco agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Guaranteed Obligations.  Each and every default in
payment or performance on any Guaranteed Obligation shall give rise to a
separate cause of action hereunder, and separate suits may be brought hereunder
as each cause of action arises.
 
                    SECTION 11.2     Guaranteed Obligations Not Waived.
 
                              To the fullest extent permitted by applicable law,
Kimco waives presentment to, demand of payment from and protest to any Borrower
or to any other guarantor of any of the Guaranteed Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.  To
the fullest extent permitted by applicable law, the obligations of Kimco
hereunder shall not be affected by (a) the failure of any Lender Party to assert
any claim or demand or to enforce or exercise any right or remedy against the
applicable Borrower or any other Loan Party under the provisions of the Loan
Documents or otherwise; (b) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of any Loan Document or
any other agreement; (c) the failure or delay of any Lender Party for any reason
whatsoever to exercise any right or remedy against any other guarantor of the
Obligations; (d) the failure of any Lender Party to assert any claim or demand
or to enforce any remedy under any Loan Document, any guarantee or any other
agreement or instrument; (e) any default, failure or delay, willful or
otherwise, in the performance of any Guaranteed Obligations; (f) any change in
the corporate existence or structure of any Borrower; (g) the existence of any
claims or set-off rights that Kimco may have, (h) any law, regulation, decree or
order of any jurisdiction or any event affecting any term of a guaranteed
obligation; or (i) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of Kimco or otherwise
operate as a discharge or exoneration of Kimco as a matter of law or equity or
which would impair or eliminate any right of Kimco to subrogation.
 
                    SECTION 11.3     Guarantee of Payment.
 
                              Kimco agrees that its guarantee hereunder
constitutes a guarantee of payment when due and not of collection, that such
guarantee may be enforced at any time and from time to time, on one or more
occasions, during the continuance of any Event of Default, without any prior
demand or enforcement in respect of any Guaranteed Obligations, and that Kimco
waives any right to require that any resort be had by any Lender Party to any
other Guarantor or other guarantee, or to any security held for payment of any
Guaranteed Obligations.  The solicitation
 
209

--------------------------------------------------------------------------------


 
of, or the delivery by Kimco of, any confirmation or reaffirmation of this
Agreement under any circumstance shall not give rise to any inference as to the
continued effectiveness of this Agreement in any other circumstance in which the
confirmation or reaffirmation hereof has not been solicited or has not been
delivered (whether or not solicited), and the obligations of Kimco hereunder
shall continue in effect as herein provided notwithstanding any solicitation or
delivery of any confirmation or reaffirmation hereof, or any failure to solicit
or to deliver any such confirmation or reaffirmation, under any circumstances.
 
                    SECTION 11.4     No Discharge or Diminishment of Guarantee.
 
                              The obligations of Kimco under this guarantee
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the payment in full in cash and the relevant currency of
the Guaranteed Obligations), including any claim of waiver, release, surrender,
amendment, modification, alteration or compromise of any of the Guaranteed
Obligations or of any collateral security or guarantee or other accommodation in
respect thereof, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Guaranteed Obligations or any Loan
Document or any provision thereof (or of this Agreement or any provision hereof)
or otherwise.  Without limiting the generality of the foregoing, the obligations
of Kimco under this guarantee shall not be discharged or impaired or otherwise
affected by any change of location, form or jurisdiction of any Borrower or any
other Person, any merger, consolidation or amalgamation of any Borrower or any
other Person into or with any other Person, any sale, lease or transfer of any
of the assets of any Borrower or any other Person to any other Person, any other
change of form, structure, or status under any law in respect of any Borrower or
any other Person, or any other occurrence, circumstance, happening or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, that might otherwise constitute a legal or equitable defense,
release, exoneration, or discharge or that might otherwise limit recourse
against any Borrower or Kimco or any other Person.  The obligations of Kimco
under this guarantee shall extend to all Guaranteed Obligations without
limitation of amount, and Kimco agrees that it shall be obligated to honor its
guarantee hereunder whether or not any other Guarantor (i) has been called to
honor its guarantee (ii) has failed to honor its guarantee in whole or in part,
or (iii) has been released for any reason whatsoever from its obligations under
its guarantee.
 
                    SECTION 11.5     Defenses Waived; Maturity of Guaranteed
Obligations.
 
                              To the fullest extent permitted by applicable law,
Kimco waives any defense based on or arising out of any defense of any Borrower
or any other guarantor or the unenforceability of the Guaranteed Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any Borrower, other than the final payment in full in cash and the
relevant currency of the Guaranteed Obligations.  The Lender Parties may, at
their election, compromise or adjust any part of the Guaranteed Obligations,
make any other accommodation with any Borrower or any other Person (including
any other Guarantor) or exercise any other right or remedy available to them
against such Borrower or any other Person (including any other Guarantor),
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been fully, and
finally paid in cash and the relevant currency.  To the fullest extent permitted
by applicable law, Kimco
 
210

--------------------------------------------------------------------------------


 
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of Kimco against any
Borrower or any other Person, as the case may be, or any security.  Kimco agrees
that, as between Kimco, on the one hand, and the Lender Parties, on the other
hand, (i) the maturity of the Guaranteed Obligations guaranteed hereby may be
accelerated for the purposes of Kimco’s guarantee herein, notwithstanding any
stay, injunction or other prohibition preventing such acceleration as to any
Borrower in respect of the Guaranteed Obligations guaranteed hereby (other than
any notices and cure periods expressly granted to any Borrower in this Agreement
or any other Loan Document evidencing or securing the Guaranteed Obligations)
and (ii) in the event of any such acceleration of such Guaranteed Obligations,
such Guaranteed Obligations (whether or not due and payable) shall forthwith
become due and payable in full by Kimco for purposes of this Agreement.
 
                    SECTION 11.6     Agreement to Pay; Subordination.
 
                              In furtherance of the foregoing and not in
limitation of any other right that any Lender Party has at law or in equity
against Kimco by virtue hereof, upon the failure of any Borrower to pay (after
the giving of any required notice and the expiration of any cure period
expressly granted to such Borrower in this Agreement or any other Loan Document
evidencing any Guaranteed Obligation) any Guaranteed Obligation when and as the
same shall become due, whether at maturity, upon mandatory prepayment, by
acceleration, after notice of prepayment or otherwise, Kimco hereby promises to
and will forthwith pay, or cause to be paid, to the Administrative Agent for the
benefit of the Lender Parties, in cash and the relevant currency, the amount of
such unpaid Guaranteed Obligation.  Upon payment by Kimco of any sums as
provided above, all rights of Kimco against the applicable Borrower or any other
Person arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior payment in full in cash and the relevant
currency of all the Guaranteed Obligations.  In addition, any indebtedness of
any Borrower now or hereafter held by Kimco is hereby subordinated in right of
payment to the prior payment in full in cash of the Guaranteed Obligations.  If
any amount shall erroneously be paid to Kimco on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Borrower, such amount shall be held in trust for the
benefit of the Lender Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Guaranteed Obligations, whether
matured or unmatured.
 
                    SECTION 11.7     Reinstatement.
 
                              Kimco further agrees that its obligations
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by any Lender Party upon the bankruptcy
or reorganization of any Borrower or otherwise.  Nothing shall discharge or
satisfy the liability of Kimco hereunder except the full performance and payment
in full in cash and relevant currency of the Guaranteed Obligations.
 
211

--------------------------------------------------------------------------------


 
                    SECTION 11.8     Information.
 
                              Kimco assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the nature, scope and extent of the risks
that Kimco assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any other Lender Party will have any duty to advise
Kimco of information now or hereafter known to it or any of them regarding any
of the foregoing.
 
                    SECTION 11.9     Payments.
 
                              Kimco hereby guarantees that payments under this
Article XI will be paid to the Administrative Agent without set-off or
counterclaim in the relevant currency at the office of the Administrative Agent
specified in Section 10.2 or to such other office as the Administrative Agent
may hereafter specify by notice to Kimco.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
212

--------------------------------------------------------------------------------


 
                              IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be duty executed and delivered by their proper and duly
authorized officers as of the day and year first above written.
 
 
BORROWERS:
 
 
 
 
 
KIMCO NORTH TRUST I
 
 
 
 
 
By:
/s/ David B. Henry
 
 

--------------------------------------------------------------------------------

 
 
Name: David B. Henry
 
 
Title: Trustee
 
 
 
 
 
 
 
By:
/s/ Michael V. Pappagallo
 
 

--------------------------------------------------------------------------------

 
 
Name: Michael V. Pappagallo
 
 
Title: Trustee
 
 
 
 
 
 
 
KIMCO NORTH TRUST II
 
 
 
 
 
By:
/s/ Glenn G. Cohen
 
 

--------------------------------------------------------------------------------

 
 
Name: Glenn Cohen
 
 
Title: Trustee
 
 
 
 
 
 
 
KIMCO NORTH TRUST III
 
 
 
 
 
By:
/s/ Glenn G. Cohen
 
 

--------------------------------------------------------------------------------

 
 
Name: Glenn G. Cohen
 
 
Title: Trustee
 
 
 
 
 
 
 
KIMCO NORTH LOAN TRUST IV
 
 
 
 
 
By:
 /s/ Glenn G. Cohen
 
 

--------------------------------------------------------------------------------

 
 
Name: Glenn G. Cohen
 
 
Title: Trustee

 
213

--------------------------------------------------------------------------------


 
 
KIMCO NORTH TRUST V
 
 
 
 
 
By:
/s/ Glenn G. Cohen
 
 

--------------------------------------------------------------------------------

 
 
Name: Glenn G. Cohen
 
 
Title: Trustee
 
 
 
 
 
 
 
KIMCO NORTH TRUST VI
 
 
 
 
 
By:
/s/ Glenn G. Cohen
 
 

--------------------------------------------------------------------------------

 
 
Name: Glenn G. Cohen
 
 
Title: Trustee
 
 
 
 
 
 
 
ADMINISTRATIVE AGENT:
 
 
 
 
 
ROYAL BANK OF CANADA, as Administrative Agent
 
 
 
 
 
By:
/s/ David Wheatley
 
 

--------------------------------------------------------------------------------

 
 
Name: David Wheatley
 
 
Title: Manager, Agency
 
 
 
 
 
 
 
LENDERS AND ISSUING LENDER:
 
 
 
 
 
ROYAL BANK OF CANADA, acting through a U.S. branch, as a Lender and as Issuing
Lender
 
 
 
 
 
 
  By: /s/ Gordon MacArthur
 
 

--------------------------------------------------------------------------------

 
 
Name: Gordon MacArthur
 
 
Title: Authorized Signatory

 
214

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA NATIONAL ASSOCIATION, acting through its Canada branch
 
 
 
 
 
By:
/s/ Medina Sales de Andrade
 
 

--------------------------------------------------------------------------------

 
 
Name: Medina Sales de Andrade
 
 
Title: Assistant Vice President
 
 
 
 
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE, acting through a U.S. branch
 
 
 
 
 
By:
/s/ Joel Gershkon
 
 

--------------------------------------------------------------------------------

 
 
Name: Joel Gershkon
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA, acting through a U.S. branch
 
 
 
 
 
By:
/s/ R.H. Boese
 
 

--------------------------------------------------------------------------------

 
 
Name: R.H. Boese
 
 
Title: Managing Director
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
TORONTO BRANCH
 
 
 
 
 
By:
 /s/ Christine Chan
 
 

--------------------------------------------------------------------------------

 
 
Name: Christine Chan
 
 
Title: Vice President

 
215

--------------------------------------------------------------------------------


 
 
KIMCO:
 
 
 
KIMCO REALTY CORPORATION,
 
for the limited purposes set forth in the preamble to this Agreement
 
 
 
 
 
By:
 /s/ Glenn G. Cohen
 
 

--------------------------------------------------------------------------------

 
 
Name:     Glenn G. Cohen
 
 
Title:     Treasurer/Vice President

 
216